EXHIBIT (17)(b)(vi) AMT-Free  National Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. This report must be preceded or accompanied by a current prospectus or summary prospectus. Before investing, investors should consider carefully the investment objective, risks, and charges and expenses of a mutual fund. This and other important information is contained in the prospectus or summary prospectus, which can be obtained from a financial advisor. Prospective investors should read the prospectus carefully before investing. For further information, please call 1-800-262-1122. Annual Report March 31, 2011 Eaton Vance Limited Maturity Municipal Income Funds Table of Contents Managements Discussion of Fund Performance 2 Performance and Fund Profiles AMT-Free 4 National 6 Endnotes and Additional Disclosures 8 Fund Expenses 9 Financial Statements 11 Federal Tax Information 46 Management and Organization 47 Important Notices 49 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Managements Discussion of Fund Performance Economic and Market Conditions After beginning 2010 with 3.7% gross domestic product (GDP) growth, the U.S. economy slowed to 1.7% in the second quarter and then began a month-by-month trudge back to daylight, ending with fourth-quarter growth of 3.1%. Initial data suggest the economy maintained its fourth-quarter pace into 2011. Consumer spending (about two-thirds of GDP) grew at a 4.0% rate in the fourth quarter, the fastest since the final quarter of 2006. In 2011, however, concerns loomed that rising oil prices could constrain consumer spending and slow the U.S. economic recovery. During the 12-month period ending March 31, 2011, acceleration in economic growth was due in part to massive stimulus by the Federal Reserve. The central bank, however, announced a June 2011 conclusion to its $600 billion quantitative easing program, leaving uncertainty about the economys growth pace thereafter. There were other clouds, too. U.S. unemployment, while better, was still high at 8.8%, and there was virtually no good news in the U.S. housing market. At the same time, the nation is facing record budget deficits, a focus, if not a preoccupation, for President Obama and Congress as 2011 began. For the first five months of the period (AprilAugust), the tax-exempt bond market was generally characterized by solid performance, declining yields and moderate demand. There was, however, growing concern about municipal credit quality. This concern was primarily triggered by large deficits, uncertainty about pension funding and the end of federal stimulus. It was exacerbated by significant media attention on the fiscal stress of some issuers. In November and December of 2010, municipal bond prices declined precipitously. Initially, municipals followed a general weakening in the U.S. Treasury market, but they continued to drop in the wake of unprecedented outflows from retail investors, who were concerned by volatility and high-profile predictions of municipal bond defaults. Municipal bond supply also vaulted as 2010 closed, driven by issuers that came to market ahead of the termination of the taxable municipal Build America Bond program. The first quarter of 2011 saw a modest recovery in municipal bond prices, as retail investors calmed and institutional cross-over investors maneuvered to take advantage of relatively cheap yields on 5%-coupon, long-term, highly rated municipal bonds. Scant new issue supply helped shore up the market as well. At March 31, 2011, municipal bond yields looked attractive versus yields on U.S. Treasuries, particularly at the long end of the municipal bond curve. During the 12-month period, the municipal bond market posted returns that were largely positive. Returns were higher for shorter-maturity bonds and declined as you moved up the maturity curve, registering in negative territory for bonds with the longest maturities. The Funds primary benchmark, the Barclays Capital 7 Year Municipal Bond Index (the Index)an unmanaged index of municipal bonds traded in the U.S. with maturities ranging from 6 to 8 yearsgained 3.93% for the period. 1 Management Discussion In this difficult environment, the Funds underperformed the Index and their Lipper Peer Group average for the year ending March 31, 2011.During the period, bonds rated BBB and AAA, the low and high tiers of the investment-grade grouping, were the best performers. Because the Funds were underweight in AAA-rated bonds, performance lagged relative to the Index, but overweights to BBB-rated bonds partially offset this. The Funds holdings in unrated bonds boosted relative performance. The Index had no representation in bonds with durations of eight years or longer, whereas the Funds had exposure, detracting from relative performance. Holdings in prerefunded bonds boosted performance. The Funds, however, were underweighted in general obligation bonds relative to the Index, and this proved a drag on performance. Fund holdings in revenue bonds performed substantially in line with those in the Index, with hospital bonds making a See Endnotes and Additional Disclosures on page 8. 2 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Managements Discussion of Fund Performance meaningful contribution to relative performance, while the Funds transportation, lease and special tax holdings underperformed within the revenue bond category. Hedge positions using Treasury futuresa strategy that management has used to help mitigate interest-rate riskwas also a detractor from the Funds performance as Treasury interest rates declined during the period. Clearly, many state and local governments continue to face daunting fiscal problems. Yet many, even those with some of the most severe budget problemsIllinois, California, New York and New Jerseyhave made real progress in bringing budgets into line through lower spending, higher taxes or both. Tax revenues have also been on the rise in many areas as the economy slowly improves. We will continue to monitor developments and make strategic adjustments to the portfolios as appropriate, while maintaining a long-term perspective, which we believe will serve municipal investors well over time. As we move ahead, we continue to focus on state and local government budget deficits, which are expected to peak in 2011. The decline in tax revenues appears to be reaching a bottom, with some municipalities realizing growth in tax receipts due to a combination of slim economic growth and an increase in actual tax rates. However, spending continues to grow faster than tax receipts despite deep spending cuts enacted by some government officials. We will continue to analyze any new developments and solutions that government leaders formulate to address their fiscal problems. See Endnotes and Additional Disclosures on page 8. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 3 Eaton Vance AMT-Free Limited Maturity Municipal Income Fund March 31, 2011 Performance 2 Portfolio Manager Craig R. Brandon, CFA Class A Class B Class C Class I Symbol EXFLX ELFLX EZFLX EILMX Inception Dates 6/27/96 5/29/92 12/8/93 8/3/10 % Average Annual Total Returns at net asset value (NAV) One Year 1.25 0.39 0.47 N.A. Five Years 2.72 1.95 1.95 N.A. 10 Years 3.45 2.68 2.68 N.A. Since Inception 3.87 3.44 2.93 -2.11 % SEC Average Annual Total Returns with maximum sales charge One Year -1.04 -2.54 -0.51 N.A. Five Years 2.24 1.95 1.95 N.A. 10 Years 3.22 2.68 2.68 N.A. Since Inception 3.71 3.44 2.93 -2.11 % Maximum Sales Charge 2.25 3.00 1.00 N.A. Performance of $10,000 3 This graph shows the change in value of a hypothetical investment of $10,000 in Class B of the Fund for the period indicated. For comparison, the same investment is shown in the indicated Index. With Maximum Period Beginning At NAV Sales Charge Class A 3/31/01 $14,044 $13,732 Class C 3/31/01 $13,030 $13,030 Class I 8/3/10 $9,789 $9,789 See Endnotes and Additional Disclosures on page 8. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 4 Eaton Vance AMT-Free Limited Maturity Municipal Income Fund March 31, 2011 Performance (continued) % Total Annual Operating Expense Ratios 4 Class A Class B Class C Class I 0.91 1.66 1.66 0.76 % Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 5 3.62 2.88 2.87 3.77 Taxable-Equivalent Distribution Rate 5.57 4.43 4.42 5.80 SEC 30-day Yield 7 2.87 2.18 2.18 3.09 Taxable-Equivalent SEC 30-day Yield 4.42 3.35 3.35 4.75 Comparative Performance 3/31/10  3/31/11 1 % Return Barclays Capital 7 Year Municipal Bond Index 3.93 * Lipper Intermediate Municipal Debt Funds Classification 2.08 * * Source: Lipper. Fund Profile See Endnotes and Additional Disclosures on page 8. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 5 Eaton Vance National Limited Maturity Municipal Income Fund March 31, 2011 Performance 2 Portfolio Manager William H. Ahern, Jr., CFA Class A Class B Class C Class I Symbol EXNAX ELNAX EZNAX EINAX Inception Dates 6/27/96 5/22/92 12/8/93 10/1/09 % Average Annual Total Returns at NAV One Year 1.17 0.42 0.46 1.43 Five Years 2.90 2.15 2.17 N.A. 10 Years 3.95 3.17 3.17 N.A. Since Inception 4.33 3.83 3.25 1.07 % SEC Average Annual Total Returns with maximum sales charge One Year -1.10 -2.50 -0.52 1.43 Five Years 2.43 2.15 2.17 N.A. 10 Years 3.71 3.17 3.17 N.A. Since Inception 4.17 3.83 3.25 1.07 % Maximum Sales Charge 2.25 3.00 1.00 N.A. Performance of $10,000 3 This graph shows the change in value of a hypothetical investment of $10,000 in Class B of the Fund for the period indicated. For comparison, the same investment is shown in the indicated Index. With Maximum Period Beginning At NAV Sales Charge Class A 3/31/01 $14,733 $14,403 Class C 3/31/01 $13,670 $13,670 Class I 10/1/09 $10,160 $10,160 See Endnotes and Additional Disclosures on page 8. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 6 Eaton Vance National Limited Maturity Municipal Income Fund March 31, 2011 Performance (continued) % Total Annual Operating Expense Ratios 4 Class A Class B Class C Class I 0.72 1.47 1.47 0.59 % Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 5 3.96 3.20 3.20 4.10 Taxable-Equivalent Distribution Rate 6.09 4.92 4.92 6.31 SEC 30-day Yield 7 3.12 2.44 2.44 3.34 Taxable-Equivalent SEC 30-day Yield 4.80 3.75 3.75 5.14 Comparative Performance 3/31/10  3/31/11 1 % Return Barclays Capital 7 Year Municipal Bond Index 3.93 * Lipper Intermediate Municipal Debt Funds Classification 2.08 * * Source: Lipper. Fund Profile The rating distribution bar chart includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual inter- est. See Note 1 to the Funds financial statements. Absent such securi- ties, the Funds rating distribution as of 3/31/11 is as follows (in %): 8 AAA 20.8 B 0.7 AA 32.2 CCC 0.2 A 26.9 Not Rated 3.7 BBB 15.5 % Total Leverage 9 RIB Leverage 0.76 See Endnotes and Additional Disclosures on page 8. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 7 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Endnotes and Additional Disclosures 1. It is not possible to invest directly in an Index or a Lipper Classification. Total returns shown for an Index do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in an Index. The Barclays Capital 7 Year Municipal Bond Index is an unmanaged index of municipal bonds traded in the U.S with maturities ranging from 6-8 years. The Lipper total return is the average total return, at NAV, of funds that are in the Funds Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. Index and Lipper returns are available as of month end only. 2. Returns for AMT-Free Limited Maturity Municipal Income Fund Class I shares are cumulative since inception. Total Returns are shown at NAV and do not include applicable sales charges. If sales charges were deducted, the returns would be lower. SEC Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Total Returns for Class B reflect the applicable contingent deferred sales charges (CDSC) based on the following schedule: 3% - 1st year; 2.5% 2nd year; 2% - 3rd year; 1% - 4th year. SEC Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are not subject to a sales charge. 3. The hypothetical performance in the line graph and the total returns in the tables do not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. 4. Source: Prospectus dated 8/1/10, as supplemented or revised. Expense Ratio for National Limited Maturity Municipal Income Fund includes interest expense of 0.01% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions and, as a result, NAV and performance have not been affected by this expense. 5. Distribution Rate is the last regular distribution per share in the period (annualized) divided by the Fund NAV at the end of the period. 6. Taxable-equivalent figure assumes a maximum 35.00% federal income tax rate. A lower income tax rate would result in lower tax-equivalent figures. 7. Fund SEC 30-day yields are calculated by dividing net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 8. Rating Distribution is determined by dividing the total market value of Fund issues by its total investments. Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 9. The Fund employs residual interest bond (RIB) financing. The leverage created by RIB investments provides an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value). See Floating Rate Notes Issued in Conjunction with Securities Held in Note 1 to the financial statements for more information on RIB investments. RIB leverage represents the amount of Floating Rate Notes outstanding as of 3/31/11 as a percentage of the Funds net assets plus Floating Rate Notes. The views expressed throughout this report are those of portfolio management and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 8 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Fund Expenses Example: As a Fund shareholder, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of Fund investing and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2010 March 31, 2011). Actual Expenses: The first section of each table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of each table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual Fund return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Eaton Vance AMT-Free Limited Maturity Municipal Income Fund Beginning Ending Expenses Paid Annualized Account Value Account Value During Period* Expense (10/1/10) (3/31/11) (10/1/10  3/31/11) Ratio Actual Class A $1,000.00 $ 959.10 $4.20 0.86% Class B $1,000.00 $ 954.60 $7.80 1.60% Class C $1,000.00 $ 955.20 $7.85 1.61% Class I $1,000.00 $ 959.80 $3.52 0.72% Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.60 $4.33 0.86% Class B $1,000.00 $1,017.00 $8.05 1.60% Class C $1,000.00 $1,016.90 $8.10 1.61% Class I $1,000.00 $1,021.30 $3.63 0.72% * Expenses are equal to the Funds annualized expense ratio for the indicated Class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2010. 9 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Fund Expenses  continued Eaton Vance National Limited Maturity Municipal Income Fund Beginning Ending Expenses Paid Annualized Account Value Account Value During Period* Expense (10/1/10) (3/31/11) (10/1/10  3/31/11) Ratio Actual Class A $1,000.00 $ 970.10 $3.39 0.69% Class B $1,000.00 $ 966.50 $7.06 1.44% Class C $1,000.00 $ 966.40 $7.06 1.44% Class I $1,000.00 $ 971.80 $2.61 0.53% Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.50 $3.48 0.69% Class B $1,000.00 $1,017.80 $7.24 1.44% Class C $1,000.00 $1,017.80 $7.24 1.44% Class I $1,000.00 $1,022.30 $2.67 0.53% * Expenses are equal to the Funds annualized expense ratio for the indicated Class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2010. 10 Eaton Vance AMT-Free Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments Tax-Exempt Investments  98.6% Principal Amount Security (000s omitted) Value Bond Bank  1.7% Idaho Board Bank Authority, 5.00%, 9/15/22 $1,000 $ 1,088,770 $ 1,088,770 Education  9.1% Delaware County, PA, (Villanova University), 5.00%, 12/1/20 $ 500 $ 541,280 Indiana University, IN, 5.00%, 8/1/20 180 198,092 Massachusetts Health and Educational Facilities Authority, (Massachusetts Institute of Technology), 5.50%, 7/1/22 500 599,525 Missouri Health and Educational Facilities Authority, (Washington University), 5.25%, 3/15/18 1,000 1,169,340 New York Dormitory Authority, (State University Educational Facilities), 5.25% to 5/15/12 (Put Date), 11/15/23 1,000 1,047,410 Purdue University, IN, 5.00%, 7/1/21 150 164,935 University of Houston, TX, 5.00%, 2/15/21 1,000 1,084,770 University of Pittsburgh, PA, 5.25%, 9/15/23 1,000 1,096,200 $ 5,901,552 Electric Utilities  10.8% California Department of Water Resource Power Supply, 5.00%, 5/1/22 $ 670 $ 716,451 Connecticut Development Authority, (United Illuminating Co.), 5.75% to 2/1/12 (Put Date), 6/1/26 1,000 1,028,960 Energy Northwest Electric Revenue, WA, (Columbia Station), 5.00%, 7/1/24 1,000 1,050,740 Maricopa County, AZ, Pollution Control Corp., (Arizona Public Service Co.), 6.00% to 5/1/14 (Put Date), 5/1/29 500 525,340 Massachusetts Development Finance Agency, (Dominion Energy Brayton), 5.75% to 5/1/19 (Put Date), 12/1/42 800 853,424 Municipal Electric Authority of Georgia, 5.25%, 1/1/21 1,000 1,098,340 Puerto Rico Electric Power Authority, 5.00%, 7/1/23 500 487,890 Seattle, WA, Municipal Light and Power Revenue, 5.25%, 4/1/20 1,000 1,132,370 Titus County, TX, Fresh Water Supply District, 4.50%, 7/1/11 135 135,976 $ 7,029,491 Escrowed / Prerefunded  0.1% Henrico County, VA, (Public Improvements), Prerefunded to 12/1/18, 5.00%, 12/1/20 $ 50 $ 59,083 $ 59,083 Principal Amount Security (000s omitted) Value General Obligations  10.2% Laguna Beach, CA, Unified School District, (Election of 2001), 5.00%, 8/1/22 $ 500 $ 551,130 Pasadena, TX, Independent School District, (PSF Guaranteed), 5.00%, 2/15/28 1,500 1,585,200 Salem-Keizer, OR, School District No. 24J, 0.00%, 6/15/17 2,000 1,627,500 Virginia, 5.00%, 6/1/28 1,500 1,601,925 Will, Grundy, Etc. Counties, IL, Community College District No. 525, 5.50%, 6/1/18 645 738,015 Wilmington, DE, 5.00%, 12/1/25 500 532,590 $ 6,636,360 Hospital  9.7% California Health Facilities Financing Authority, (Catholic Healthcare), 5.125%, 7/1/22 $1,000 $ 1,021,380 California Statewide Communities Development Authority, (Kaiser Permanente), 5.00%, 4/1/19 1,000 1,061,420 Fairfax County, VA, Industrial Development Authority, (Inova Health System Hospitals), 5.00%, 5/15/25 1,000 1,032,280 Highlands County, FL, Health Facilities Authority, (Adventist Health), 5.00%, 11/15/20 1,000 1,035,800 Kent, MI, Hospital Finance Authority, (Spectrum Health), 5.50% to 1/15/15 (Put Date), 1/15/47 275 306,218 Massachusetts Health and Educational Facilities Authority, (Baystate Medical Center), 5.00% to 7/1/15 (Put Date), 7/1/39 1,365 1,474,527 Washington Township, CA, Health Care District Revenue, 5.125%, 7/1/17 200 206,566 Washington Township, CA, Health Care District Revenue, 5.25%, 7/1/18 175 180,301 $ 6,318,492 Insured  Education  3.4% New York Dormitory Authority, (New York University), (AMBAC), 5.50%, 7/1/22 $1,000 $ 1,150,430 Texas University Systems Financing Revenue, (AGM), 5.00%, 3/15/21 1,000 1,052,290 $ 2,202,720 Insured  Electric Utilities  3.0% Northern Municipal Power Agency, MN, (AGC), 5.00%, 1/1/21 $1,000 $ 1,047,730 South Carolina Public Service Authority, (AGM), 5.00%, 1/1/20 850 928,566 $ 1,976,296 11 See Notes to Financial Statements. Eaton Vance AMT-Free Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued Principal Amount Security (000s omitted) Value Insured  General Obligations  4.3% Massachusetts, (AMBAC), 5.50%, 12/1/23 $1,000 $ 1,170,370 New York, NY, (AGM), 5.00%, 4/1/22 500 533,395 Philadelphia, PA, (AGC), 5.50%, 7/15/16 1,000 1,104,020 $ 2,807,785 Insured  Special Tax Revenue  5.2% Jefferson, LA, Sales Tax, (AGC), 5.00%, 12/1/21 $1,000 $ 1,076,530 Mesa, AZ, Street and Highway Revenue, (AGM), 5.00%, 7/1/20 700 759,269 Puerto Rico Infrastructure Financing Authority, (AMBAC), 5.50%, 7/1/23 1,000 1,001,230 Tamarac, FL, Sales Tax, (FGIC), (NPFG), 5.00%, 4/1/18 500 522,955 $ 3,359,984 Insured  Transportation  2.4% Idaho Housing and Finance Association, (Grant and Revenue Anticipation Bonds Federal Highway Trust Fund), (AGC), 5.25%, 7/15/21 $1,000 $ 1,089,970 New Orleans, LA, Aviation Board, (AGC), 6.00%, 1/1/23 420 461,236 $ 1,551,206 Insured  Water and Sewer  5.5% Bossier City, LA, Utilities Revenue, (BHAC), 5.00%, 10/1/21 $1,000 $ 1,076,860 Portland, OR, Sewer System Revenue, (AGM), 5.00%, 6/15/23 1,000 1,074,770 Sunrise, FL, Utilities Systems, (AMBAC), Escrowed to Maturity, 5.50%, 10/1/18 1,000 1,161,180 Tallahassee, FL, Consolidated Utility System, (FGIC), (NPFG), 5.50%, 10/1/19 250 288,115 $ 3,600,925 Nursing Home  0.1% Orange County, FL, Health Facilities Authority, (Westminster Community Care Services), 6.50%, 4/1/12 $ 55 $ 55,017 $ 55,017 Other Revenue  4.4% Buckeye, OH, Tobacco Settlement Financing Authority, 5.125%, 6/1/24 $ 890 $ 679,114 Florida Board of Education, 5.00%, 7/1/19 500 549,180 New York, NY, Transitional Finance Authority, (Building Aid), 5.25%, 1/15/27 1,000 1,036,440 Principal Amount Security (000s omitted) Value Other Revenue (continued) Virginia Public Building Authority, Public Facilities Revenue, 5.25%, 8/1/20 $ 530 $ 600,978 $ 2,865,712 Senior Living / Life Care  0.9% Massachusetts Development Finance Agency, (Carleton-Willard Village), 5.25%, 12/1/25 $ 275 $ 264,690 North Miami, FL, Health Care Facilities Authority, (Imperial Club), 6.125%, 1/1/42 590 327,332 $ 592,022 Special Tax Revenue  5.4% California Economic Recovery, 5.00%, 7/1/18 $ 500 $ 559,515 Covington Park, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/21 70 70,048 Dupree Lakes, FL, Community Development District, 5.00%, 5/1/12 65 61,291 Dupree Lakes, FL, Community Development District, 6.83%, 11/1/15 165 157,971 Fish Hawk, FL, Community Development District II, 7.04%, 11/1/14 30 29,143 Mahoning County, OH, (Sales Tax), 5.60%, 12/1/11 500 510,720 New River, FL, Community Development District, (Capital Improvements), Series 2010A-1, 5.75%, (0.00% to 11/1/12), 5/1/38 25 14,130 New River, FL, Community Development District, (Capital Improvements), Series 2010A-2, 5.75%, (0.00% to 11/1/14), 5/1/38 60 21,197 New River, FL, Community Development District, (Capital Improvements), Series 2010B-1, 5.00%, (0.00% to 11/1/12), 5/1/15 40 32,164 New River, FL, Community Development District, (Capital Improvements), Series 2010B-2, 5.00%, (0.00% to 11/1/13), 5/1/18 45 17,621 New River, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/13 35 0 North Springs, FL, Improvement District, (Heron Bay), 7.00%, 5/1/19 235 231,012 North Springs, FL, Improvement District, (Heron Bay North Assessment Area), 5.00%, 5/1/14 140 128,891 Poinciana West, FL, West Community Development District, 5.875%, 5/1/22 100 87,565 Scottsdale, AZ, Municipal Property Corp., Excise Tax Revenue, 5.00%, 7/1/26 1,365 1,505,636 Sterling Hill, FL, Community Development District, (Capital Improvements), 5.10%, 5/1/11 20 5,768 12 See Notes to Financial Statements. Eaton Vance AMT-Free Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued Principal Amount Security (000s omitted) Value Special Tax Revenue (continued) Sterling Hill, FL, Community Development District, (Capital Improvements), 5.50%, 11/1/10 $ 105 $ 73,374 $ 3,506,046 Student Loan  4.0% Iowa Student Loan Liquidity Corp., 5.25%, 12/1/22 $1,000 $ 1,006,780 New Jersey Higher Education Assistance Authority, 5.00%, 6/1/16 1,500 1,616,010 $ 2,622,790 Transportation  12.9% Charlotte, NC, Airport Revenue, 5.00%, 7/1/21 $1,000 $ 1,073,420 Maryland Transportation Authority, 5.00%, 7/1/20 1,000 1,120,700 Massachusetts Department of Transportation, (Metropolitan Highway System Revenue), 5.00%, 1/1/20 500 537,725 North Texas Tollway Authority, (Dallas North Tollway System Revenue), 6.00%, 1/1/23 1,250 1,331,038 Ohio Major New State Infrastructure Project Revenue, 5.75%, 6/15/19 1,000 1,147,220 Phoenix, AZ, Civic Improvements Corp., 5.00%, 7/1/21 1,000 1,043,770 Port Authority of New York and New Jersey, 5.00%, 7/15/23 1,000 1,048,380 Texas Transportation Commission, State Highway Fund, First Tier, 5.00%, 4/1/21 1,000 1,098,470 $ 8,400,723 Water and Sewer  5.5% Austin, TX, Water and Wastewater System Revenue, 5.00%, 11/15/21 $ 750 $ 829,320 Fairfax County, VA, Water Revenue, 5.25%, 4/1/23 1,000 1,159,420 Massachusetts Water Pollution Abatement Trusts, 5.00%, 8/1/21 750 842,955 New York, NY, Municipal Water Finance Authority, 5.00%, 6/15/21 670 726,334 $ 3,558,029 Total Tax-Exempt Investments  98.6% (identified cost $61,731,566) Other Assets, Less Liabilities  1.4% $ 881,077 Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. PSF - Permanent School Fund At March 31, 2011, the concentration of the Funds investments in the various states, determined as a percentage of net assets, is as follows: Texas 10.9% Others, representing less than 10% individually 87.7% The Fund invests primarily in debt securities issued by municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2011, 24.2% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.3% to 7.5% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security is in default and making only partial interest payments. Defaulted bond. 13 See Notes to Financial Statements. Eaton Vance National Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments Tax-Exempt Investments  99.5% Principal Amount Security (000s omitted) Value Bond Bank  0.7% Cuyahoga County, OH, Port Authority, (Garfield Heights), 5.25%, 5/15/23 $ 210 $ 160,010 Idaho Board Bank Authority, 5.00%, 9/15/21 1,120 1,231,014 Ohio Economic Development, (Ohio Enterprise Bond Fund), (AMT), 4.60%, 6/1/20 1,595 1,627,075 Ohio Economic Development, (Ohio Enterprise Bond Fund), (AMT), 5.25%, 12/1/15 1,040 1,091,085 Summit County, OH, Port Authority, (Twinsburg Township), 5.125%, 5/15/25 315 263,652 $ 4,372,836 Cogeneration  0.2% Pennsylvania Economic Development Financing Authority, (Resource Recovery-Colver), (AMT), 5.125%, 12/1/15 $ 475 $ 445,593 Western Generation Agency, OR, (Wauna Cogeneration), (AMT), 5.00%, 1/1/12 570 568,495 $ 1,014,088 Education  2.9% California Educational Facilities Authority, (Claremont McKenna College), 5.00%, 1/1/27 $ 500 $ 510,730 California Educational Facilities Authority, (Loyola Marymount University), 5.00%, 10/1/25 500 501,200 Illinois Educational Facility Authority, (Art Institute of Chicago), 4.45% to 3/1/15 (Put Date), 3/1/34 2,000 2,096,180 Maryland Health and Higher Educational Facilities Authority, (Washington Christian Academy), 5.25%, 7/1/18 250 99,938 Maryland Industrial Development Financing Authority, (Our Lady of Good Counsel High School), 5.50%, 5/1/20 385 376,645 Missouri State Health and Educational Facilities Authority, (St. Louis University), 5.50%, 10/1/16 2,555 2,978,006 New Jersey Educational Facilities Authority, (University of Medicine and Dentistry of New Jersey), 7.125%, 12/1/23 2,500 2,800,600 Ohio Higher Educational Facility Commission, (John Carroll University), 5.00%, 11/15/13 500 539,990 Ohio State University General Receipts, 5.00%, 12/1/23 250 265,472 University of California, 5.00%, 5/15/21 500 541,635 University of Illinois, 0.00%, 4/1/15 1,700 1,475,685 University of Illinois, 0.00%, 4/1/16 1,000 822,480 University of Texas, 5.25%, 7/1/26 5,245 5,965,191 $ 18,973,752 Principal Amount Security (000s omitted) Value Electric Utilities  9.2% American Municipal Power-Ohio, Inc., (Meldahl Hydroelectric Project), 5.00%, 2/15/21 $ 4,235 $ 4,324,147 California Department of Water Resource Power Supply, 5.00%, 5/1/22 6,705 7,169,857 Chesterfield County, VA, Economic Development Authority, (Virginia Electric and Power Co.), 5.00%, 5/1/23 2,000 2,083,580 Massachusetts Development Finance Agency, (Dominion Energy Brayton), 5.75% to 5/1/19 (Put Date), 12/1/42 3,200 3,413,696 Michigan Strategic Fund Limited Obligation Revenue, (Detroit Edison Co.), 5.625%, 7/1/20 3,000 3,215,310 Municipal Electric Authority of Georgia, 5.25%, 1/1/21 2,000 2,196,680 Navajo County, AZ, Pollution Control Corp., 5.50% to 6/1/14 (Put Date), 6/1/34 3,500 3,755,500 Navajo County, AZ, Pollution Control Corp., 5.75% to 6/1/16 (Put Date), 6/1/34 3,500 3,812,620 New Hampshire Business Finance Authority Pollution Control, (Central Maine Power Co.), 5.375%, 5/1/14 2,500 2,680,425 New Hampshire Business Finance Authority Pollution Control, (United Illuminating Co.), (AMT), 7.125% to 2/1/12 (Put Date), 7/1/27 3,000 3,134,310 Ohio Air Quality Development Authority, (First Energy), 5.625%, 6/1/18 700 737,310 Rapides Finance Authority, LA, (Cleco Power LLC), (AMT), 5.25% to 3/1/13 (Put Date), 11/1/37 6,500 6,782,620 Rapides Finance Authority, LA, (Cleco Power LLC), (AMT), 6.00% to 10/1/11 (Put Date), 10/1/38 3,000 3,054,120 Sam Rayburn Municipal Power Agency, TX, Power Supply System, 6.00%, 10/1/16 1,250 1,293,425 Titus County, TX, Fresh Water Supply District, 4.50%, 7/1/11 1,365 1,374,869 Vernon, CA, Electric System Revenue, 5.125%, 8/1/21 8,500 8,552,700 Wake County, NC, Industrial Facilities and Pollution Control Financing Authority, (Carolina Power and Light Co.), 5.375%, 2/1/17 2,500 2,607,750 $ 60,188,919 Escrowed / Prerefunded  2.7% California Department of Water Resource Power Supply, Prerefunded to 5/1/12, 5.125%, 5/1/18 $ 250 $ 265,335 California Statewide Communities Development Authority, (San Gabriel Valley), Escrowed to Maturity, 5.50%, 9/1/14 430 464,955 Highlands County, FL, Health Facilities Authority, (Adventist Bolingbrook), Escrowed to Maturity, 5.00%, 11/15/16 45 52,496 14 See Notes to Financial Statements. Eaton Vance National Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued Principal Amount Security (000s omitted) Value Escrowed / Prerefunded (continued) Highlands County, FL, Health Facilities Authority, (Adventist Bolingbrook), Prerefunded to 11/15/16, 5.125%, 11/15/20 $ 65 $ 76,259 Massachusetts Turnpike Authority, Escrowed to Maturity, 5.00%, 1/1/20 3,000 3,479,880 Michigan Hospital Finance Authority, (Henry Ford Health System), Prerefunded to 3/1/13, 5.50%, 3/1/14 2,000 2,183,040 New Jersey Educational Facilities Authority, (Stevens Institute of Technology), Escrowed to Maturity, 5.00%, 7/1/12 1,235 1,304,555 North Carolina Eastern Municipal Power Agency, Escrowed to Maturity, 4.00%, 1/1/18 1,195 1,294,997 Ohio State Water Development Authority, (Drinking Water), Prerefunded to 12/1/12, 5.50%, 12/1/14 430 465,643 Orange County, FL, Health Facilities Authority, (Adventist Health System), Prerefunded to 11/15/12, 5.25%, 11/15/18 2,000 2,156,440 Triborough Bridge and Tunnel Authority, NY, Escrowed to Maturity, 5.50%, 1/1/17 5,000 5,682,300 $ 17,425,900 General Obligations  8.8% Chemeketa, OR, Community College District, 5.50%, 6/15/22 $ 1,000 $ 1,119,050 Franklin County, OH, 5.00%, 12/1/12 395 424,400 Gwinnett County, GA, School District, 5.00%, 2/1/26 2,220 2,472,769 Gwinnett County, GA, School District, 5.00%, 2/1/29 5,400 5,817,096 Hamilton, OH, School District, 6.15%, 12/1/15 500 588,795 Maryland State and Local Facilities, 5.00%, 8/1/18 10,000 11,429,800 Michigan, 6.00%, 11/1/22 2,985 3,338,663 North Carolina, 5.00%, 5/1/22 10,000 11,495,900 Palo Alto, CA, (Election of 2008), 5.00%, 8/1/28 750 787,905 Salem-Keizer, OR, School District No. 24J, 0.00%, 6/15/23 15,320 8,744,809 Wake County, NC, 5.00%, 3/1/24 10,000 11,358,100 $ 57,577,287 Health Care  Miscellaneous  0.0% Tax Revenue Exempt Securities Trust, Community Health Provider, (Pooled Loan Program Various States Trust Certificates), 6.00%, 12/1/36 $ 192 $ 194,173 $ 194,173 Principal Amount Security (000s omitted) Value Hospital  8.3% California Health Facilities Financing Authority, (Catholic Healthcare), 5.125%, 7/1/22 $ 7,000 $ 7,149,660 California Health Facilities Financing Authority, (Scripps Health), 5.00%, 10/1/21 500 512,885 California Statewide Communities Development Authority, (John Muir Health), 5.00%, 7/1/18 500 523,790 California Statewide Communities Development Authority, (Kaiser Permanente), 5.00%, 4/1/19 500 530,710 Cuyahoga County, OH, (Cleveland Clinic Health System), 6.00%, 1/1/17 3,000 3,250,170 Dauphin County, PA, General Authority Health System, (Pinnacle Health System), 5.75%, 6/1/20 6,000 6,298,260 Henderson, NV, Health Care Facilities, (Catholic Healthcare West), 5.00%, 7/1/13 2,500 2,640,325 Highlands County, FL, Health Facilities Authority, (Adventist Bolingbrook), 5.00%, 11/15/16 1,205 1,333,393 Highlands County, FL, Health Facilities Authority, (Adventist Bolingbrook), 5.125%, 11/15/20 1,860 1,950,973 Highlands County, FL, Health Facilities Authority, (Adventist Bolingbrook), 5.125%, 11/15/22 2,835 2,906,867 Kent, MI, Hospital Finance Authority, (Spectrum Health), 5.50% to 1/15/15 (Put Date), 1/15/47 2,760 3,073,315 Lexington County, SC, (Health Services, Inc.), 5.00%, 11/1/15 1,000 1,085,470 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare System), 5.00%, 7/1/22 1,250 1,317,250 Michigan Hospital Finance Authority, (Ascension Health Care), 5.00% to 11/1/12 (Put Date), 11/1/27 7,470 7,946,362 Michigan Hospital Finance Authority, (Memorial Healthcare Center), 5.875%, 11/15/21 1,000 1,000,740 Michigan Hospital Finance Authority, (Oakwood Obligations Group), 5.00%, 7/15/12 2,000 2,070,120 Michigan Hospital Finance Authority, (Oakwood Obligations Group), 5.00%, 7/15/13 1,750 1,837,937 New York Dormitory Authority, (NYU Hospital Center), 5.25%, 7/1/24 1,905 1,911,877 Orange County, FL, Health Facilities Authority, (Orlando Health, Inc.), 5.125%, 10/1/26 955 911,452 Orange County, FL, Health Facilities Authority, (Orlando Health, Inc.), 5.375%, 10/1/23 970 991,573 South Carolina Jobs Economic Development Authority, (Palmetto Health Alliance), 6.00%, 8/1/12 2,000 2,082,860 University of Kansas Hospital Authority, 5.00%, 9/1/16 1,000 1,125,890 Washington Township, CA, Health Care District Revenue, 5.50%, 7/1/19 250 257,408 Washington Township, CA, Health Care District Revenue, 5.75%, 7/1/24 1,750 1,738,607 $ 54,447,894 15 See Notes to Financial Statements. Eaton Vance National Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued Principal Amount Security (000s omitted) Value Housing  0.2% Georgia Private Colleges and Universities Authority, Student Housing Revenue, (Mercer Housing Corp.), 6.00%, 6/1/31 $ 445 $ 424,463 Sandoval County, NM, MFMR, 6.00%, 5/1/32 620 498,871 Texas Student Housing Corp., (University of North Texas), 9.375%, 7/1/49 95 51,296 $ 974,630 Industrial Development Revenue  8.3% Dallas-Fort Worth, TX, International Airport Facilities Improvements Corp., (AMT), 9.00% to 5/1/15 (Put Date), 5/1/29 $ 1,500 $ 1,530,900 Gulf Coast, TX, Waste Disposal Authority, (Waste Management), (AMT), 4.55%, 4/1/12 2,000 2,016,840 Michigan Strategic Fund, (Waste Management, Inc.), (AMT), 4.50%, 12/1/13 1,000 1,049,720 Mission, TX, Economic Development Corp., (Allied Waste Industries), (AMT), 5.20%, 4/1/18 5,650 5,730,399 Mississippi Business Finance Corp., (Air Cargo), (AMT), 7.25%, 7/1/34 1,420 1,117,341 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 6.25%, 9/15/19 1,440 1,362,931 New Jersey Economic Development Authority, (New Jersey-American Water Co., Inc.), (AMT), 5.10%, 6/1/23 1,560 1,586,177 New York Liberty Development Corp., (Goldman Sachs Group, Inc.), 5.50%, 10/1/37 9,990 9,921,069 New York, NY, Industrial Development Agency, (American Airlines, Inc.  JFK International Airport), (AMT), 7.50%, 8/1/16 3,000 3,052,080 New York, NY, Industrial Development Agency, (Terminal One Group), (AMT), 5.50%, 1/1/14 2,750 2,957,185 New York, NY, Industrial Development Agency, (Terminal One Group), (AMT), 5.50%, 1/1/15 5,000 5,443,700 Ohio Water Development Authority, Solid Waste Disposal, (Allied Waste North America, Inc.), (AMT), 5.15%, 7/15/15 1,950 1,991,886 St. John Baptist Parish, LA, (Marathon Oil Corp.), 5.125%, 6/1/37 7,000 6,446,650 Toledo-Lucas County, OH, Port Authority, (Cargill, Inc.), 4.50%, 12/1/15 3,325 3,509,405 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 7,915 6,621,847 $ 54,338,130 Principal Amount Security (000s omitted) Value Insured  Education  1.6% California Educational Facilities Authority, (San Diego University), (AMBAC), 0.00%, 10/1/15 $ 375 $ 318,390 California Educational Facilities Authority, (Santa Clara University), (NPFG), 5.00%, 9/1/23 500 533,980 New York Dormitory Authority, (Educational Housing Services), (AMBAC), 5.25%, 7/1/21 2,025 2,092,129 New York Dormitory Authority, (Rochester Institute of Technology), (AMBAC), 5.25%, 7/1/22 5,150 5,537,177 New York Dormitory Authority, (SUNY), (XLCA), 5.25% to 7/1/13 (Put Date), 7/1/32 2,000 2,159,020 $ 10,640,696 Insured  Electric Utilities  3.2% California Pollution Control Financing Authority, (Pacific Gas and Electric Co.), (NPFG), (AMT), 5.35%, 12/1/16 $ 1,200 $ 1,226,628 California Pollution Control Financing Authority, (Pacific Gas and Electric Co.), Series B, (FGIC), (AMT), 4.75%, 12/1/23 5,335 5,127,789 California Pollution Control Financing Authority, (San Diego Gas and Electric), (NPFG), 5.90%, 6/1/14 600 662,754 Hillsborough County, FL, Industrial Development Authority, Pollution Control Revenue, (Tampa Electric Co.), (AMBAC), 5.00% to 3/15/12 (Put Date), 12/1/34 8,000 8,256,320 Illinois Municipal Electric Agency Power Supply, (FGIC), (NPFG), 5.25%, 2/1/16 3,000 3,262,740 Northern California Power Agency, (Hydroelectric), (AGC), 5.00%, 7/1/24 500 516,535 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/18 500 541,690 Puerto Rico Electric Power Authority, (XLCA), 5.375%, 7/1/18 1,000 1,072,400 $ 20,666,856 Insured  Escrowed / Prerefunded  2.2% Metropolitan Transportation Authority, NY, Commuter Facilities, (AMBAC), Escrowed to Maturity, 5.00%, 7/1/20 $ 425 $ 442,744 Metropolitan Transportation Authority, NY, Transit Facilities, (FGIC), Prerefunded to 10/1/15, 4.50%, 4/1/18 1,000 1,136,380 Montgomery, AL, BMC Special Care Facilities Financing Authority, (Baptist Health Montgomery), (NPFG), Prerefunded to 11/15/14, 5.00%, 11/15/17 3,000 3,413,730 Montgomery, AL, BMC Special Care Facilities Financing Authority, (Baptist Health Montgomery), (NPFG), Prerefunded to 11/15/14, 5.00%, 11/15/18 2,000 2,275,820 16 See Notes to Financial Statements. Eaton Vance National Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued Principal Amount Security (000s omitted) Value Insured  Escrowed / Prerefunded (continued) Montgomery, AL, BMC Special Care Facilities Financing Authority, (Baptist Health Montgomery), (NPFG), Prerefunded to 11/15/14, 5.00%, 11/15/22 $ 1,000 $ 1,137,910 Montgomery, AL, BMC Special Care Facilities Financing Authority, (Baptist Health Montgomery), (NPFG), Prerefunded to 11/15/14, 5.00%, 11/15/24 5,000 5,689,550 Ohio Higher Educational Facilities Authority, (Xavier University), (CIFG), Prerefunded to 5/1/16, 5.00%, 5/1/22 350 405,496 $ 14,501,630 Insured  General Obligations  8.7% Barstow, CA, Unified School District, (FGIC), (NPFG), 5.25%, 8/1/18 $ 400 $ 416,084 Boston, MA, (NPFG), 0.125%, 3/1/22 8,000 5,200,080 Byron Center, MI, Public Schools, (AGM), 3.50%, 5/1/23 885 777,800 Byron Center, MI, Public Schools, (AGM), 3.625%, 5/1/24 1,455 1,262,751 Cincinnati, OH, School District, (FGIC), (NPFG), 5.25%, 12/1/30 4,500 4,752,630 Fresno, CA, Unified School District, (NPFG), 5.80%, 2/1/16 760 838,311 Hilliard, OH, School District, (FGIC), (NPFG), 0.00%, 12/1/14 1,000 927,370 Hillsborough Township, NJ, School District, (AGM), 5.375%, 10/1/18 500 582,875 Jackson Township, NJ, School District, (Baptist Healthcare Systems), (NPFG), 5.25%, 6/15/23 5,000 5,527,800 Linn County, OR, Community School District No. 9, (Lebanon), (FGIC), (NPFG), 5.25%, 6/15/21 1,055 1,214,590 Linn County, OR, Community School District No. 9, (Lebanon), (FGIC), (NPFG), 5.25%, 6/15/22 625 716,388 Miami, FL, (Homeland Defense), (NPFG), 5.00%, 1/1/19 10,000 10,314,000 New Orleans, LA, (NPFG), 5.25%, 12/1/15 5,105 5,611,773 Philadelphia, PA, (AGC), 5.25%, 7/15/15 3,440 3,753,487 San Mateo County, CA, Community College District, (Election of 2005), (NPFG), 0.00%, 9/1/22 3,000 1,629,900 Springfield, OH, City School District, (AMBAC), 4.30%, 12/1/14 1,900 1,960,990 St. Louis, MO, Board of Education, (AGM), 0.00%, 4/1/16 1,000 886,810 Strongsville, OH, City School District, (NPFG), 5.375%, 12/1/12 500 538,685 Upper Arlington, OH, City School District, (AGM), 5.00%, 12/1/21 670 702,709 Washington, (AMBAC), 0.00%, 12/1/22 10,000 6,084,700 Principal Amount Security (000s omitted) Value Insured  General Obligations (continued) West Virginia, (FGIC), (NPFG), 0.00%, 11/1/21 $ 4,275 $ 2,775,330 Wyoming School District, (FGIC), (NPFG), 5.75%, 12/1/17 460 530,076 $ 57,005,139 Insured  Hospital  1.6% Cuyahoga County, OH, (MetroHealth System), (NPFG), 5.50%, 2/15/12 $ 500 $ 517,685 Harris County, TX, Hospital District, (NPFG), 5.00%, 2/15/12 1,000 1,033,690 Harris County, TX, Hospital District, (NPFG), 5.00%, 2/15/13 1,000 1,058,140 Harris County, TX, Hospital District, (NPFG), 5.00%, 2/15/14 500 538,210 Waco, TX, Health Facilities Development Corp., (Hillcrest Health System), (NPFG), 5.00%, 8/1/19 3,405 3,472,419 Waco, TX, Health Facilities Development Corp., (Hillcrest Health System), (NPFG), 5.00%, 8/1/20 3,745 3,798,965 $ 10,419,109 Insured  Industrial Development Revenue  0.1% Akron, OH, Economic Development, (NPFG), 6.00%, 12/1/12 $ 345 $ 361,198 $ 361,198 Insured  Lease Revenue / Certificates of Participation  0.5% California State Public Works Board, (Department of Corrections), (AMBAC), 5.25%, 12/1/13 $ 440 $ 458,814 Ohio Building Authority, (AGM), 5.50%, 10/1/11 500 512,915 Texas Public Finance Authority, (NPFG), 0.00%, 2/1/12 2,100 2,079,441 $ 3,051,170 Insured  Other Revenue  1.0% Cleveland, OH, Parking Facilities, (AGM), 5.25%, 9/15/20 $ 500 $ 524,410 Louisiana Public Facility Authority, (Hurricane Recovery), (AMBAC), 5.00%, 6/1/19 5,000 5,184,500 Louisiana Public Facility Authority, (Roman Catholic Church of New Orleans), (CIFG), 5.00%, 7/1/19 1,000 1,026,090 $ 6,735,000 Insured  Special Tax Revenue  5.6% Arlington, TX, (Dallas Cowboys), (NPFG), 5.00%, 8/15/34 $ 1,785 $ 1,787,178 Denver, CO, City and County, Excise Tax Revenue, (AGC), 6.00%, 9/1/23 5,000 5,601,100 17 See Notes to Financial Statements. Eaton Vance National Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued Principal Amount Security (000s omitted) Value Insured  Special Tax Revenue (continued) Denver, CO, Convention Center, (XLCA), 5.25%, 12/1/22 $ 6,040 $ 5,634,474 Garden State Preservation Trust, NJ, Open Space and Farmland, (AGM), 5.25%, 11/1/20 10,000 11,429,900 Massachusetts, Special Obligation, (AGM), 5.50%, 6/1/21 5,000 5,820,150 Massachusetts, Special Obligation, Dedicated Tax Revenue, (FGIC), (NPFG), 5.50%, 1/1/29 4,920 5,144,696 Puerto Rico Infrastructure Financing Authority, (FGIC), 5.50%, 7/1/19 250 258,688 San Mateo County, CA, Transportation District, (NPFG), 5.25%, 6/1/17 500 565,290 $ 36,241,476 Insured  Student Loan  2.5% Maine Educational Loan Authority, (AGC), 5.625%, 12/1/27 $ 3,475 $ 3,520,071 Massachusetts Educational Financing Authority, (AMBAC), (AMT), 4.60%, 1/1/22 13,415 12,667,650 $ 16,187,721 Insured  Transportation  5.0% Chicago, IL, OHare International Airport, (NPFG), (AMT), 5.75%, 1/1/17 $ 2,295 $ 2,323,619 Denver, CO, City and County Airport, (AGM), (AMT), 5.00%, 11/15/11 1,000 1,025,490 Houston, TX, Airport System, (FGIC), (NPFG), (AMT), 5.50%, 7/1/12 1,000 1,032,220 Idaho Housing and Finance Association, (Grant and Revenue Anticipation Bonds Federal Highway Trust Fund), (AGC), 5.25%, 7/15/21 1,045 1,139,019 Idaho Housing and Finance Association, (Grant and Revenue Anticipation Bonds Federal Highway Trust Fund), (AGC), 5.25%, 7/15/25 1,000 1,049,270 Kenton County, KY, (Cincinnati/Northern Kentucky Airport), (NPFG), (AMT), 5.625%, 3/1/13 2,000 2,058,040 Miami-Dade County, FL, Aviation, (NPFG), (AMT), 5.25%, 10/1/15 8,125 8,799,537 Miami-Dade County, FL, Aviation, (Miami International Airport), (FGIC), (NPFG), (AMT), 5.50%, 10/1/13 1,000 1,054,360 New Jersey Transportation Trust Fund Authority, (AGC), 0.00%, 12/15/24 10,000 4,568,100 New Jersey Transportation Trust Fund Authority, (FGIC), (NPFG), 5.50%, 12/15/20 5,000 5,326,950 New Orleans, LA, Aviation Board, (AGC), 6.00%, 1/1/23 1,040 1,142,107 Ohio Turnpike Commission, (FGIC), (NPFG), 5.50%, 2/15/18 1,750 2,000,880 Principal Amount Security (000s omitted) Value Insured  Transportation (continued) Port of Oakland, CA, (NPFG), (AMT), 5.00%, 11/1/21 $ 665 $ 630,274 San Jose, CA, Airport Revenue, (AMBAC), (AMT), 5.50%, 3/1/18 675 717,761 $ 32,867,627 Insured  Water and Sewer  1.5% Kansas City, MO, Water Revenue, (BHAC), 5.00%, 12/1/23 $ 3,125 $ 3,380,438 Massachusetts Water Resources Authority, (AGM), 5.25%, 8/1/29 3,250 3,554,037 Sunrise, FL, Utilities Systems, (AMBAC), Escrowed to Maturity, 5.50%, 10/1/18 2,425 2,815,862 $ 9,750,337 Lease Revenue / Certificates of Participation  2.4% California Public Works, (University of California), 5.25%, 6/1/20 $ 500 $ 537,055 Charleston, SC, Educational Excellence Finance Corp., (Charleston County School District Project), 5.00%, 12/1/20 5,265 5,599,012 Lexington County, SC, One School Facilities Corp., 5.00%, 12/1/20 2,240 2,314,682 Lexington County, SC, One School Facilities Corp., 5.00%, 12/1/22 1,945 2,000,296 New Jersey Economic Development Authority, (School Facilities Construction), 5.50%, 9/1/19 3,385 3,645,171 Newberry, SC, (Newberry County School District Project), 5.25%, 12/1/24 1,755 1,767,127 $ 15,863,343 Other Revenue  2.9% Arizona Health Facilities Authority, (Blood Systems, Inc.), 5.00%, 4/1/21 $ 1,000 $ 1,008,030 Buckeye, OH, Tobacco Settlement Financing Authority, 5.125%, 6/1/24 4,430 3,380,311 Central Falls, RI, Detention Facility Corp., 7.25%, 7/15/35 1,220 978,928 Non-Profit Preferred Funding Trust, Various States, 4.47%, 9/15/37 4,500 3,489,390 Northern Tobacco Securitization Corp., AK, 4.625%, 6/1/23 4,220 3,683,891 Otero County, NM, Jail Project Revenue, 5.50%, 4/1/13 105 102,455 Otero County, NM, Jail Project Revenue, 5.75%, 4/1/18 700 628,411 Riversouth Authority, OH, (Lazarus Building Redevelopment), 5.75%, 12/1/27 300 261,285 18 See Notes to Financial Statements. Eaton Vance National Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued Principal Amount Security (000s omitted) Value Other Revenue (continued) Seminole Tribe, FL, 5.75%, 10/1/22 $ 5,250 $ 4,835,880 White Earth Band of Chippewa Indians, MN, 6.375%, 12/1/11 500 489,080 $ 18,857,661 Senior Living / Life Care  0.7% California Statewide Communities Development Authority, (Senior Living-Presbyterian Homes), 4.50%, 11/15/16 $ 1,520 $ 1,532,707 Maryland Health and Higher Educational Facilities Authority, (Edenwald), 4.85%, 1/1/13 200 198,828 Maryland Health and Higher Educational Facilities Authority, (King Farm Presbyterian Community), 5.00%, 1/1/17 1,080 1,018,008 Massachusetts Development Finance Agency, (Volunteers of America), 5.00%, 11/1/17 560 508,844 New Jersey Economic Development Authority, (Seabrook Village, Inc.), 5.00%, 11/15/12 750 751,343 North Miami, FL, Health Care Facilities Authority, (Imperial Club), 6.125%, 1/1/42 495 274,626 St. Joseph County, IN, Holy Cross Village, 5.55%, 5/15/19 460 429,884 $ 4,714,240 Solid Waste  1.1% Massachusetts Industrial Finance Agency, (Ogden Haverhill), (AMT), 5.50%, 12/1/13 $ 4,000 $ 4,010,680 Napa-Vallejo, CA, Waste Management Authority, (Solid Waste Transfer Facilities), (AMT), 5.10%, 2/15/14 350 350,403 Niagara County, NY, Industrial Development Agency, (American Ref-Fuel Co., LLC), (AMT), 5.55% to 11/15/13 (Put Date), 11/15/24 3,000 3,048,780 $ 7,409,863 Special Tax Revenue  1.5% Bridgeville, DE, (Heritage Shores Special Development District), 5.125%, 7/1/35 $ 912 $ 590,857 California Economic Recovery, 5.00%, 7/1/18 500 559,515 Covington Park, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/21 190 190,131 Detroit, MI, Downtown Development Authority Tax Increment, 0.00%, 7/1/21 2,000 1,082,460 Dupree Lakes, FL, Community Development District, 5.00%, 5/1/12 560 528,041 Dupree Lakes, FL, Community Development District, 6.83%, 11/1/15 575 550,505 Fish Hawk, FL, Community Development District II, 7.04%, 11/1/14 160 155,429 Principal Amount Security (000s omitted) Value Special Tax Revenue (continued) Mahoning County, OH, (Sales Tax), 5.60%, 12/1/11 $ 2,000 $ 2,042,880 Massachusetts Bay Transportation Authority, 5.25%, 7/1/26 1,000 1,116,700 Moreno Valley, CA, Unified School District, (Community District No. 2003-2), 5.20%, 9/1/17 40 40,080 New River, FL, Community Development District, (Capital Improvements), Series 2010A-1, 5.75%, (0.00% to 11/1/12), 5/1/38 155 87,603 New River, FL, Community Development District, (Capital Improvements), Series 2010A-2, 5.75%, (0.00% to 11/1/14), 5/1/38 395 139,546 New River, FL, Community Development District, (Capital Improvements), Series 2010B-1, 5.00%, (0.00% to 11/1/12), 5/1/15 240 192,986 New River, FL, Community Development District, (Capital Improvements), Series 2010B-2, 5.00%, (0.00% to 11/1/13), 5/1/18 310 121,393 New River, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/13 280 0 North Springs, FL, Improvement District, (Heron Bay North Assessment Area), 5.00%, 5/1/14 830 764,140 Poinciana West, FL, West Community Development District, 5.875%, 5/1/22 1,170 1,024,510 Sterling Hill, FL, Community Development District, (Capital Improvements), 5.10%, 5/1/11 275 79,310 Sterling Hill, FL, Community Development District, (Capital Improvements), 5.50%, 11/1/10 315 220,122 Torrance, CA, Redevelopment Agency, 5.50%, 9/1/12 200 200,292 $ 9,686,500 Transportation  9.7% Bay Area Toll Authority, CA, Toll Bridge Revenue, (San Francisco Bay Area), 5.00%, 4/1/22 $ 500 $ 535,110 Georgia State Road and Tollway Authority, (Federal Highway Grant Anticipation Revenue Bonds), 5.00%, 6/1/21 3,000 3,294,300 Hawaii Airports System, 5.25%, 7/1/28 3,650 3,689,675 Long Beach, CA, Harbor Revenue, 5.00%, 5/15/23 500 532,760 Louisiana Offshore Terminal Authority, Deepwater Port Revenue, (Loop LLC), 5.25%, 9/1/15 2,500 2,625,825 Maryland Transportation Authority, 5.00%, 3/1/18 10,000 11,343,900 Metropolitan Washington, DC Airport Authority System, 5.00%, 10/1/22 5,000 5,343,850 Metropolitan Washington, DC Airport Authority System, (AMT), 5.50%, 10/1/19 5,000 5,440,300 Metropolitan Washington, DC Area Transit Authority, (Gross Revenue), 5.25%, 7/1/21 7,500 8,207,925 New Jersey Transportation Trust Fund Authority, 5.25%, 12/15/21 5,000 5,196,450 19 See Notes to Financial Statements. Eaton Vance National Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued Principal Amount Security (000s omitted) Value Transportation (continued) North Texas Tollway Authority, (Dallas North Tollway System Revenue), 6.00%, 1/1/23 $ 5,000 $ 5,324,150 Port Authority of New York and New Jersey, 5.375%, 3/1/28 1,000 1,054,150 Port Authority of New York and New Jersey, (AMT), 5.25%, 9/15/23 10,000 10,143,900 Port of Redwood City, CA, (AMT), 5.40%, 6/1/19 290 290,334 $ 63,022,629 Water and Sewer  6.4% Fairfax County, VA, Water Authority, 5.00%, 4/1/18 $ 5,000 $ 5,679,350 Gilroy, CA, Water and Sewer Revenue, 5.00%, 8/1/22 440 485,073 Kansas Development Finance Authority, (Revolving Funds  Department of Health and Environment), 5.00%, 3/1/22 9,215 10,338,401 Massachusetts Water Pollution Abatement Trust, 5.00%, 8/1/25 3,000 3,320,910 Minnesota Public Facilities Authority, Revolving Fund Revenue, 5.00%, 3/1/22 2,000 2,237,300 Ohio Water Development Authority, (Drinking Water), 5.50%, 12/1/14 20 21,519 Ohio Water Development Authority, Water Pollution Control, (Water Quality), 5.25%, 6/1/20 280 323,042 Rhode Island Clean Water Finance Agency, Water Pollution Control, 4.00%, 10/1/20 1,850 1,954,876 Virginia State Resources Authority, Clean Water Revenue, (Revolving Fund), 5.00%, 10/1/19 10,000 11,212,700 Virginia State Resources Authority, Clean Water Revenue, (Revolving Fund), 5.50%, 10/1/19 5,000 5,957,750 $ 41,530,921 Total Tax-Exempt Investments  99.5% (identified cost $639,742,689) Other Assets, Less Liabilities  0.5% $ 3,393,083 Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. SUNY - State University of New York XLCA - XL Capital Assurance, Inc. At March 31, 2011, the concentration of the Funds investments in the various states, determined as a percentage of net assets, is less than 10% individually. The Fund invests primarily in debt securities issued by municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2011, 33.7% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.2% to 15.9% of total investments. Defaulted bond. Amount is less than 0.05%. Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be sold in certain transactions (normally to qualified institutional buyers) and remain exempt from registration. At March 31, 2011, the aggregate value of these securities is $9,507,394 or 1.5% of the Funds net assets. Security represents the underlying municipal bond of an inverse floater (see Note 1I). Security is in default and making only partial interest payments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. 20 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Statements of Assets and Liabilities March 31, 2011 AMT-Free National Assets Limited Fund Limited Fund Investments  Identified cost $61,731,566 $639,742,689 Unrealized appreciation 2,401,437 9,278,036 Investments, at value Cash $ 30,137 $ 1,913,370 Interest receivable 866,967 8,881,523 Receivable for investments sold 1,252,113 250,384 Receivable for Fund shares sold 3,299 709,951 Receivable for variation margin on open financial futures contracts 7,031 22,219 Total assets Liabilities Payable for floating rate notes issued $  $ 4,980,000 Demand note payable 900,000  Payable for Fund shares redeemed 169,928 1,733,565 Distributions payable 108,872 1,088,405 Payable to affiliates: Investment adviser fee 24,162 236,687 Distribution and service fees 17,884 151,921 Interest expense and fees payable  17,917 Accrued expenses 57,624 175,869 Total liabilities $ 1,278,470 $ 8,384,364 Net Assets Sources of Net Assets Paid-in capital $65,711,703 $686,730,107 Accumulated net realized loss (3,016,584) (43,694,233) Accumulated undistributed (distributions in excess of) net investment income (67,565) 35,109 Net unrealized appreciation 2,386,526 9,342,825 Net Assets Class A Shares Net Assets $50,691,776 $339,380,165 Shares Outstanding 5,211,551 34,791,379 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 9.73 $ 9.75 Maximum Offering Price Per Share (100 97.75 of net asset value per share) $ 9.95 $ 9.97 Class B Shares Net Assets $ 767,672 $ 4,954,998 Shares Outstanding 78,900 507,686 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.73 $ 9.76 Class C Shares Net Assets $13,477,015 $133,071,222 Shares Outstanding 1,466,853 14,542,421 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.19 $ 9.15 Class I Shares Net Assets $ 77,617 $175,007,423 Shares Outstanding 7,976 17,940,062 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 9.73 $ 9.76 On sales of $100,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 21 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Statements of Operations Year Ended March 31, 2011 AMT-Free National Investment Income Limited Fund Limited Fund Interest $ 3,134,768 $ 31,259,259 Total investment income $ 3,134,768 $ 31,259,259 Expenses Investment adviser fee $ 312,920 $ 2,940,430 Distribution and service fees Class A 85,536 591,276 Class B 7,734 52,587 Class C 136,884 1,318,675 Trustees fees and expenses 2,948 24,307 Custodian fee 48,780 236,952 Transfer and dividend disbursing agent fees 25,501 270,063 Legal and accounting services 36,374 63,895 Printing and postage 7,770 38,997 Registration fees 61,630 97,631 Interest expense and fees  47,016 Miscellaneous 29,709 82,371 Total expenses $ 755,786 $ 5,764,200 Deduct  Reduction of custodian fee $ 1,381 $ 10,646 Total expense reductions $ 1,381 $ 10,646 Net expenses $ 754,405 $ 5,753,554 Net investment income $ 2,380,363 $ 25,505,705 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ (219,762) $ (3,714,102) Financial futures contracts (937,542) (6,139,682) Net realized loss $ (9,853,784) Change in unrealized appreciation (depreciation)  Investments $ (549,230) $(10,641,910) Financial futures contracts 18,147 201,554 Net change in unrealized appreciation (depreciation) $ (531,083) Net realized and unrealized loss Net increase in net assets from operations $ 691,976 $ 5,211,565 22 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Statements of Changes in Net Assets Year Ended March 31, 2011 AMT-Free National Increase (Decrease) in Net Assets Limited Fund Limited Fund From operations  Net investment income $ 2,380,363 $ 25,505,705 Net realized loss from investment transactions and financial futures contracts (1,157,304) (9,853,784) Net change in unrealized appreciation (depreciation) from investments and financial futures contracts (531,083) (10,440,356) Net increase in net assets from operations $ 691,976 $ 5,211,565 Distributions to shareholders  From net investment income Class A $ (1,928,228) $ (14,953,044) Class B (22,666) (177,742) Class C (400,583) (4,451,696) Class I (6,441) (5,786,868) Total distributions to shareholders $ (2,357,918) $ (25,369,350) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 18,708,695 $ 113,152,603 Class B 379,475 2,202,456 Class C 5,502,383 35,755,460 Class I 737,961 139,193,941 Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,146,754 10,610,691 Class B 10,860 101,375 Class C 233,578 2,396,989 Class I 5,463 529,933 Cost of shares redeemed Class A (24,617,565) (207,387,017) Class B (246,507) (1,785,343) Class C (6,457,636) (47,199,734) Class I (632,701) (57,535,716) Issued in connection with tax-free reorganization (see Note 12) Class A  21,691,369 Class B  232,109 Class C  2,312,480 Net asset value of shares exchanged Class A 254,982 1,796,600 Class B (254,982) (1,796,600) Net increase (decrease) in net assets from Fund share transactions $ (5,229,240) $ 14,271,596 Net decrease in net assets $ (6,895,182) $ (5,886,189) Net Assets At beginning of year $ 71,909,262 $ 658,299,997 At end of year $ 65,014,080 $ 652,413,808 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ (67,565) $ 35,109 23 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Statements of Changes in Net Assets  continued Year Ended March 31, 2010 AMT-Free National Increase (Decrease) in Net Assets Limited Fund Limited Fund From operations  Net investment income $ 2,087,997 $ 26,637,386 Net realized gain from investment transactions and financial futures contracts 492,311 2,466,118 Net change in unrealized appreciation (depreciation) from investments and financial futures contracts 2,116,189 52,993,958 Net increase in net assets from operations $ 4,696,497 $ 82,097,462 Distributions to shareholders  From net investment income Class A $ (1,678,354) $ (20,620,944) Class B (24,587) (211,965) Class C (334,438) (4,037,795) Class I  (1,439,461) Total distributions to shareholders $ (2,037,379) $ (26,310,165) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 27,924,563 $ 165,644,395 Class B 565,003 2,595,590 Class C 4,769,145 52,717,652 Class I  106,438,150 Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,067,682 14,061,172 Class B 11,839 114,302 Class C 205,988 2,062,896 Class I  55,274 Cost of shares redeemed Class A (24,323,108) (336,328,311) Class B (193,066) (1,402,380) Class C (1,670,810) (26,249,485) Class I  (8,582,650) Issued in connection with tax-free reorganization (see Note 12) Class A  18,406,510 Class B  218,753 Class C  868,318 Net asset value of shares exchanged Class A 496,946 2,046,981 Class B (496,946) (2,046,981) Net increase (decrease) in net assets from Fund share transactions $ 8,357,236 $ (9,379,814) Net increase in net assets $ 11,016,354 $ 46,407,483 Net Assets At beginning of year $ 60,892,908 $ 611,892,514 At end of year $ 71,909,262 $ 658,299,997 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ (59,078) $ 93,007 24 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights AMT-Free Limited Fund  Class A Year Ended March 31, Net asset value  Beginning of year $ 9.940 $ 9.470 $ 9.890 $10.280 $10.230 Income (Loss) From Operations Net investment income $ 0.342 $ 0.343 $ 0.343 $ 0.388 $ 0.394 Net realized and unrealized gain (loss) (0.213) 0.462 (0.377) (0.382) 0.041 Total income (loss) from operations $ 0.129 $ 0.805 $ (0.034) $ 0.006 $ 0.435 Less Distributions From net investment income $ (0.339) $ (0.335) $ (0.386) $ (0.396) $ (0.385) Total distributions $ (0.339) $ (0.335) $ (0.386) $ (0.396) $ (0.385) Net asset value  End of year $ 9.730 $ 9.940 $ 9.470 $ 9.890 Total Return 1.25% 8.58% (0.33)% 0.05% 4.32% Ratios/Supplemental Data Net assets, end of year (000s omitted) $50,692 $56,413 $49,188 $29,297 $33,440 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 0.87% 0.91% 0.98% 0.92% 0.89% Expenses after custodian fee reduction 0.87% 0.91% 0.95% 0.90% 0.87% Net investment income 3.41% 3.47% 3.58% 3.83% 3.83% Portfolio Turnover 11% 34% 78% 36% 18% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. 25 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued AMT-Free Limited Fund  Class B Year Ended March 31, Net asset value  Beginning of year $ 9.950 $ 9.480 $ 9.890 $10.280 $10.230 Income (Loss) From Operations Net investment income $ 0.267 $ 0.269 $ 0.272 $ 0.314 $ 0.317 Net realized and unrealized gain (loss) (0.223) 0.464 (0.371) (0.385) 0.040 Total income (loss) from operations $ 0.044 $ 0.733 $ (0.071) $ 0.357 Less Distributions From net investment income $(0.264) $(0.263) $(0.311) $ (0.319) $ (0.307) Total distributions $ (0.319) $ (0.307) Net asset value  End of year $ 9.730 $ 9.950 $ 9.480 $ 9.890 Total Return 0.39% 7.90% (1.10)% (0.71)% 3.54% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 768 $ 898 $ 962 $ 1,256 $ 2,760 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.61% 1.66% 1.73% 1.67% 1.64% Expenses after custodian fee reduction 1.61% 1.66% 1.71% 1.65% 1.62% Net investment income 2.67% 2.72% 2.82% 3.09% 3.08% Portfolio Turnover 11% 34% 78% 36% 18% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. 26 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued AMT-Free Limited Fund  Class C Year Ended March 31, Net asset value  Beginning of year $ 9.390 $ 8.950 $ 9.340 $ 9.700 $ 9.660 Income (Loss) From Operations Net investment income $ 0.252 $ 0.253 $ 0.256 $ 0.295 $ 0.299 Net realized and unrealized gain (loss) (0.203) 0.435 (0.352) (0.354) 0.031 Total income (loss) from operations $ 0.049 $ 0.688 $ (0.096) $ 0.330 Less Distributions From net investment income $ (0.249) $ (0.248) $ (0.294) $(0.301) $(0.290) Total distributions $ (0.249) $ (0.248) $ (0.294) Net asset value  End of year $ 9.190 $ 9.390 $ 8.950 $ 9.340 $ 9.700 Total Return 0.47% 7.74% (1.02)% (0.63)% 3.46% Ratios/Supplemental Data Net assets, end of year (000s omitted) $13,477 $14,598 $10,743 $ 8,522 $ 9,612 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.62% 1.66% 1.74% 1.67% 1.64% Expenses after custodian fee reduction 1.62% 1.66% 1.71% 1.65% 1.62% Net investment income 2.67% 2.71% 2.82% 3.08% 3.09% Portfolio Turnover 11% 34% 78% 36% 18% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. 27 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued AMT-Free Limited Fund  Class I Period Ended March 31, 2011 Net asset value  Beginning of period $10.160 Income (Loss) From Operations Net investment income $ 0.235 Net realized and unrealized loss (0.430) Total loss from operations $ (0.195) Less Distributions From net investment income $ (0.235) Total distributions $ (0.235) Net asset value  End of period $ 9.730 Total Return (2.11)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $78 Ratios (as a percentage of average daily net assets): Expenses 0.72% Net investment income 3.76% Portfolio Turnover 11% For the period from the commencement of operations on August 3, 2010 to March 31, 2011. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Excludes the effect of custody fee credits, if any, of less than 0.005%. Annualized. For the Funds year ended March 31, 2011. 28 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued National Limited Fund  Class A Year Ended March 31, Net asset value  Beginning of year $ 10.010 $ 9.200 $ 9.930 $ 10.420 $ 10.290 Income (Loss) From Operations Net investment income $ 0.382 $ 0.398 $ 0.394 $ 0.392 $ 0.410 Net realized and unrealized gain (loss) (0.263) 0.804 (0.733) (0.488) 0.134 Total income (loss) from operations $ 0.119 $ 1.202 $ (0.339) $ (0.096) $ 0.544 Less Distributions From net investment income $ (0.379) $ (0.392) $ (0.391) $ (0.394) $ (0.414) Total distributions $ (0.379) $ (0.392) $ (0.391) $ (0.394) $ (0.414) Net asset value  End of year $ 9.750 $ 10.010 $ 9.200 $ 9.930 $ 10.420 Total Return 1.17% 13.22% (3.50)% (0.94)% 5.38% Ratios/Supplemental Data Net assets, end of year (000s omitted) $339,380 $410,009 $500,869 $541,176 $367,010 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.69% 0.71% 0.72% 0.71% 0.78% Interest and fee expense 0.01% 0.01% 0.02% 0.05% 0.10% Total expenses before custodian fee reduction 0.70% 0.72% 0.74% 0.76% 0.88% Expenses after custodian fee reduction excluding interest and fees 0.69% 0.71% 0.71% 0.70% 0.76% Net investment income 3.82% 4.05% 4.12% 3.84% 3.95% Portfolio Turnover 21% 14% 33% 39% 38% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 29 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued National Limited Fund  Class B Year Ended March 31, Net asset value  Beginning of year $10.020 $ 9.200 $ 9.940 $10.420 $10.290 Income (Loss) From Operations Net investment income $ 0.307 $ 0.324 $ 0.322 $ 0.318 $ 0.340 Net realized and unrealized gain (loss) (0.263) 0.815 (0.745) (0.482) 0.127 Total income (loss) from operations $ 0.044 $ 1.139 $ (0.164) $ 0.467 Less Distributions From net investment income $ (0.304) $ (0.319) $(0.317) $ (0.316) $ (0.337) Total distributions $ (0.304) $ (0.319) $ (0.316) $ (0.337) Net asset value  End of year $ 9.760 $ 9.200 $ 9.940 Total Return 0.42% 12.50% (4.34)% (1.59)% 4.60% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 4,955 $ 6,157 $ 6,130 $ 6,512 $11,435 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.44% 1.46% 1.47% 1.46% 1.53% Interest and fee expense 0.01% 0.01% 0.02% 0.05% 0.10% Total expenses before custodian fee reduction 1.45% 1.47% 1.49% 1.51% 1.63% Expenses after custodian fee reduction excluding interest and fees 1.44% 1.46% 1.46% 1.45% 1.51% Net investment income 3.06% 3.29% 3.37% 3.11% 3.27% Portfolio Turnover 21% 14% 33% 39% 38% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 30 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued National Limited Fund  Class C Year Ended March 31, Net asset value  Beginning of year $ 9.390 $ 8.630 $ 9.310 $ 9.770 $ 9.640 Income (Loss) From Operations Net investment income $ 0.287 $ 0.303 $ 0.302 $ 0.297 $ 0.316 Net realized and unrealized gain (loss) (0.242) 0.756 (0.685) (0.461) 0.129 Total income (loss) from operations $ 0.045 $ 1.059 $ (0.383) $ (0.164) $ 0.445 Less Distributions From net investment income $ (0.285) $ (0.299) $ (0.297) $ (0.296) $ (0.315) Total distributions $ (0.285) $ (0.299) $ (0.297) $ (0.296) $ (0.315) Net asset value  End of year $ 9.150 $ 9.390 $ 8.630 $ 9.310 $ 9.770 Total Return 0.46% 12.39% (4.20)% (1.70)% 4.68% Ratios/Supplemental Data Net assets, end of year (000s omitted) $133,071 $143,883 $104,893 $100,866 $81,411 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.44% 1.46% 1.47% 1.46% 1.53% Interest and fee expense 0.01% 0.01% 0.02% 0.05% 0.10% Total expenses before custodian fee reduction 1.45% 1.47% 1.49% 1.51% 1.63% Expenses after custodian fee reduction excluding interest and fees 1.44% 1.46% 1.46% 1.45% 1.51% Net investment income 3.06% 3.28% 3.38% 3.10% 3.24% Portfolio Turnover 21% 14% 33% 39% 38% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 31 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued National Limited Fund  Class I Year Ended Period Ended March 31, 2011 March 31, 2010 Net asset value  Beginning of period $ 10.010 $10.180 Income (Loss) From Operations Net investment income $ 0.395 $ 0.206 Net realized and unrealized loss (0.251) (0.190) Total income from operations $ 0.144 $ 0.016 Less Distributions From net investment income $ (0.394) $ (0.186) Total distributions $ (0.394) $ (0.186) Net asset value  End of period $ 9.760 Total Return 1.43% 0.17% Ratios/Supplemental Data Net assets, end of period (000s omitted) $175,007 $98,250 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.54% 0.58% Interest and fee expense 0.01% 0.01% Total expenses before custodian fee reduction 0.55% 0.59% Expenses after custodian fee reduction excluding interest and fees 0.54% 0.58% Net investment income 3.95% 4.11% Portfolio Turnover 21% 14% For the period from the commencement of operations on October 1, 2009 to March 31, 2010. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the Funds year ended March 31, 2010. 32 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements 1 Significant Accounting Policies Eaton Vance Investment Trust (the Trust) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Trust presently consists of six funds, two of which, each diversified, are included in these financial statements. They include Eaton Vance AMT-Free Limited Maturity Municipal Income Fund (AMT-Free Limited Fund) and Eaton Vance National Limited Maturity Municipal Income Fund (National Limited Fund), (each individually referred to as the Fund, and collectively, the Funds). The Funds seek to provide a high level of current income exempt from regular federal income tax and limited principal fluctuation. The Funds offers four classes of shares. Class A shares are generally sold subject to a sales charge imposed at time of purchase. Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class I shares are sold at net asset value and are not subject to a sales charge. Class B shares of each Fund held for the longer of (i) four years or (ii) the time at which the contingent deferred sales charge applicable to such shares expires will automatically convert to Class A shares as described in each Funds prospectus. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Net investment income, other than class-specific expenses, is allocated daily to each class of shares based upon the ratio of the value of each classs paid shares to the total value of all paid shares. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America. A Investment Valuation  Debt obligations (including short-term obligations with a remaining maturity of more than sixty days) are generally valued on the basis of valuations provided by third party pricing services, as derived from such services pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/dealer quotations, prices or yields of securities with similar characteristics, benchmark curves or information pertaining to the issuer, as well as industry and economic events. The pricing services may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Short-term obligations purchased with a remaining maturity of sixty days or less are generally valued at amortized cost, which approximates market value. Financial futures contracts are valued at the closing settlement price established by the board of trade or exchange on which they are traded. Interest rate swaps are normally valued using valuations provided by a third party pricing service. Such pricing service valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap rates provided by electronic data services or by broker/dealers. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of a Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable entities, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the entitys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  Each Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Each Fund intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by each Fund, as exempt-interest dividends. For National Limited Fund, the portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. 33 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued At March 31, 2011, the following Funds, for federal income tax purposes, had capital loss carryforwards which will reduce the respective Funds taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders, which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: AMT-Free National Expiration Date Limited Fund Limited Fund March 31, 2012 $  $ 1,523,357 March 31, 2013 995,128 1,431,742 March 31, 2014  213,995 March 31, 2015 25,590 935,617 March 31, 2016  6,965,834 March 31, 2017 647,289 11,469,902 March 31, 2018 233,087 12,040,671 March 31, 2019 952,777 6,473,142 $2,853,871 $41,054,260 In addition, such capital loss carryforwards cannot be utilized prior to the utilization of new capital loss carryforwards, if any, created after March 31, 2011. Included in the amounts above for National Limited Fund is a capital loss carryforward of $2,266,392 as a result of the reorganization (see Note 12). Utilization of this capital loss carryforward may be limited in accordance with certain income tax regulations. Additionally, at March 31, 2011, the AMT-Free Limited Fund and National Limited Fund had net capital losses of $230,662 and $3,177,027, respectively, attributable to security transactions incurred after October 31, 2010. These net capital losses are treated as arising on the first day of the Funds taxable year ending March 31, 2012. As of March 31, 2011, the Funds had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended March 31, 2011 remains subject to examination by the Internal Revenue Service. D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Funds. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Fund maintains with SSBT. All credit balances, if any, used to reduce each Funds custodian fees are reported as a reduction of expenses in the Statements of Operations. F Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. H Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Funds. Under Massachusetts law, if certain conditions prevail, shareholders of a Massachusetts business trust (such as the Trust) could be deemed to have personal liability for the obligations of the Trust. However, the Trusts Declaration of Trust contains an express disclaimer of liability on the part of Fund shareholders and the By-laws provide that the Trust shall assume the defense on behalf of any Fund shareholders. Moreover, the By-laws also provide for indemnification out of Fund property of any shareholder held personally liable solely by reason of being or having been a shareholder for all loss or expense arising from such liability. Additionally, in the normal course of business, each Fund enters into agreements with service providers that may contain indemnification clauses. Each Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Fund that have not yet occurred. I Floating Rate Notes Issued in Conjunction with Securities Held  The Funds may invest in inverse floating rate securities, also referred to as residual interest bonds, whereby a Fund may sell a variable or fixed rate bond to a broker for cash. At the same time, the Fund buys a residual interest in the assets and cash flows of a Special-Purpose Vehicle (the SPV), (which is generally organized as a trust), set up by the broker, often referred to as an inverse 34 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued floating rate obligation (Inverse Floater). The broker deposits a bond into the SPV with the same CUSIP number as the bond sold to the broker by the Fund, and which may have been, but is not required to be, the bond purchased from the Fund (the Bond). The SPV also issues floating rate notes (Floating Rate Notes) which are sold to third-parties. The Inverse Floater held by a Fund gives the Fund the right (1) to cause the holders of the Floating Rate Notes to generally tender their notes at par, and (2) to have the broker transfer the Bond held by the SPV to the Fund, thereby terminating the SPV. Should the Fund exercise such right, it would generally pay the broker the par amount due on the Floating Rate Notes and exchange the Inverse Floater for the underlying Bond. Pursuant to generally accepted accounting principles for transfers and servicing of financial assets and extinguishment of liabilities, the Funds account for the transaction described above as a secured borrowing by including the Bond in their Portfolio of Investments and the Floating Rate Notes as a liability under the caption Payable for floating rate notes issued in their Statement of Assets and Liabilities. The Floating Rate Notes have interest rates that generally reset weekly and their holders have the option to tender their notes to the broker for redemption at par at each reset date. Interest expense related to the Funds liability with respect to Floating Rate Notes is recorded as incurred. The SPV may be terminated by the Fund, as noted above, or by the broker upon the occurrence of certain termination events as defined in the trust agreement, such as a downgrade in the credit quality of the underlying Bond, bankruptcy of or payment failure by the issuer of the underlying Bond, the inability to remarket Floating Rate Notes that have been tendered due to insufficient buyers in the market, or the failure by the SPV to obtain renewal of the liquidity agreement under which liquidity support is provided for the Floating Rate Notes up to one year. At March 31, 2011, the amount of the National Limited Funds Floating Rate Notes outstanding and related collateral were $4,980,000 and $7,946,362, respectively. The interest rate on the Floating Rate Notes outstanding at March 31, 2011 was 0.26%. For the year ended March 31, 2011, the National Limited Funds average Floating Rate Notes outstanding and the average interest rate including fees were $4,980,000 and 0.94%, respectively. For the year ended March 31, 2011, the AMT-Free Limited Fund had no transactions in Inverse Floaters. The Funds may enter into shortfall and forbearance agreements with the broker by which a Fund agrees to reimburse the broker, in certain circumstances, for the difference between the liquidation value of the Bond held by the SPV and the liquidation value of the Floating Rate Notes, as well as any shortfalls in interest cash flows. The Funds had no shortfalls as of March 31, 2011. The Funds may also purchase Inverse Floaters from brokers in a secondary market transaction without first owning the underlying bond. Such transactions are not required to be treated as secured borrowings. Shortfall agreements, if any, related to Inverse Floaters purchased in a secondary market transaction are disclosed in the Portfolio of Investments. The Funds investment policies and restrictions expressly permit investments in Inverse Floaters. Inverse floating rate securities typically offer the potential for yields exceeding the yields available on fixed rate bonds with comparable credit quality and maturity. These securities tend to underperform the market for fixed rate bonds in a rising long-term interest rate environment, but tend to outperform the market for fixed rate bonds when long-term interest rates decline. The value and income of inverse floating rate securities are generally more volatile than that of a fixed rate bond. The Funds investment policies do not allow the Funds to borrow money except as permitted by the 1940 Act. Management believes that the Funds restrictions on borrowing money and issuing senior securities (other than as specifically permitted) do not apply to Floating Rate Notes issued by the SPV and included as a liability in the Funds Statement of Assets and Liabilities. As secured indebtedness issued by an SPV, Floating Rate Notes are distinct from the borrowings and senior securities to which the Funds restrictions apply. Inverse Floaters held by the Funds are securities exempt from registration under Rule 144A of the Securities Act of 1933. J Financial Futures Contracts  The Funds may enter into financial futures contracts. Upon entering into a financial futures contract, a Fund is required to deposit with the broker, either in cash or securities, an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. Futures contracts have minimal counterparty risk as they are exchange traded and the clearinghouse for the exchange is substituted as the counterparty, guaranteeing counterparty performance. K When-Issued Securities and Delayed Delivery Transactions  The Funds may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Funds maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. 2 Distributions to Shareholders The net investment income of each Fund is determined daily and substantially all of the net investment income so determined is declared as a dividend to shareholders of record at the time of declaration. Distributions are declared separately for each class of shares. Distributions are paid monthly. Distributions of realized capital gains (reduced by available capital loss carryforwards, if any) are made at least annually. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of a Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive distributions in cash. The Funds distinguish between distributions on a tax basis and a financial reporting basis. Accounting 35 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. For tax purposes, distributions from short-term capital gains are considered to be from ordinary income. The tax character of distributions declared for the years ended March 31, 2011 and March 31, 2010 was as follows: Year Ended March 31, 2011 AMT-Free National Limited Fund Limited Fund Distributions declared from: Tax-exempt income $2,357,774 $25,289,851 Ordinary income $ 144 $ 79,499 Year Ended March 31, 2010 AMT-Free National Limited Fund Limited Fund Distributions declared from: Tax-exempt income $2,036,131 $26,225,992 Ordinary income $ 1,248 $ 84,173 During the year ended March 31, 2011, the following amounts were reclassified due to expired capital loss carryfowards and differences between book and tax accounting, primarily for accretion of market discount: AMT-Free National Limited Fund Limited Fund Change in: Paid-in capital $(175,227) $(1,170,574) Accumulated net realized loss $ 206,159 $ 1,364,827 Accumulated undistributed (distributions in excess of) net investment income $ (30,932) $ (194,253) These reclassifications had no effect on the net assets or net asset value per share of the Funds. As of March 31, 2011, the components of distributable earnings (accumulated losses) and unrealized appreciation (depreciation) on a tax basis were as follows: AMT-Free National Limited Fund Limited Fund Undistributed tax-exempt income $ 41,307 $ 1,123,514 Capital loss carryforward and post October losses $(3,084,533) $(44,231,287) Net unrealized appreciation $ 2,454,475 $ 9,879,879 Other temporary differences $ (108,872) $ (1,088,405) The differences between components of distributable earnings (accumulated losses) on a tax basis and the amounts reflected in the Statements of Assets and Liabilities are primarily due to futures contracts, the timing of recognizing distributions to shareholders, accretion of market discount and inverse floaters. 36 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (EVM), as compensation for management and investment advisory services rendered to each Fund. The fee is based upon a percentage of average daily net assets plus a percentage of gross income (i.e., income other than gains from the sale of securities) as presented in the following table and is payable monthly. Annual Asset Daily Income Daily Net Assets Rate Rate Up to $500 million 0.300% 3.00% $500 million up to $1 billion 0.275 2.75 On average daily net assets of $1 billion or more, the rates are further reduced. For the year ended March 31, 2011, investment adviser fees incurred by the Funds and the effective annual rates, as a percentage of average daily net assets, were as follows: AMT-Free National Limited Fund Limited Fund Investment Adviser Fee $312,920 $2,940,430 Effective Annual Rate 0.43% 0.42% EVM serves as administrator of each Fund, but receives no compensation. EVM serves as the sub-transfer agent of each Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received a portion of the sales charge on sales of Class A shares of the Funds. EVD also received distribution and service fees from Class A, Class B and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). Sub-transfer agent fees earned by EVM and Class A sales charges that the Funds were informed were received by EVD for the year ended March 31, 2011 were as follows: AMT-Free National Limited Fund Limited Fund EVMs Sub-Transfer Agent Fees $1,162 $ 8,906 EVDs Class A Sales Charges $5,198 $29,512 Except for Trustees of the Funds who are not members of EVMs or BMRs organizations, officers and Trustees receive remuneration for their services to the Funds out of the investment adviser fee. Trustees of the Funds who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the year ended March 31, 2011, no significant amounts have been deferred. Certain officers and Trustees of the Funds are officers of the above organizations. 4 Distribution Plans Each Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class A Plan provides that each Fund will pay EVD a distribution and service fee not exceeding 0.25% per annum of its average daily net assets attributable to Class A shares for distribution services and facilities provided to each Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. The Trustees approved distribution and service fee payments equal to 0.15% per annum of each Funds average daily net assets attributable to Class A shares. Distribution and service fees paid or accrued to EVD for the year ended March 31, 2011 for Class A shares amounted to the following: AMT-Free National Limited Fund Limited Fund Class A Distribution and Service Fees $85,536 $591,276 37 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued Each Fund also has in effect distribution plans for Class B shares (Class B Plan) and Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. Pursuant to the Class B and Class C Plans, each Fund pays EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class B and Class C shares for providing ongoing distribution services and facilities to the respective Funds. Each Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 3% and 6.25% of the aggregate amount received by each Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the year ended March 31, 2011, the Funds paid or accrued to EVD the following distribution fees, representing 0.75% of the average daily net assets of each Funds Class B and Class C shares: AMT-Free National Limited Fund Limited Fund Class B Distribution Fees $ 6,445 $ 43,822 Class C Distribution Fees $114,070 $1,098,896 At March 31, 2011, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately as follows: AMT-Free National Limited Fund Limited Fund Class B $ 1,117,000 $ 2,149,000 Class C $11,034,000 $21,007,000 The Class B and Class C Plans also authorize the Funds to make payments of service fees to EVD, financial intermediaries and other persons in amounts not exceeding 0.25% per annum of the average daily net assets attributable to that class. The Trustees approved service fee payments equal to 0.15% per annum of each Funds average daily net assets attributable to Class B and Class C shares. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the Class B and Class C sales commissions and distribution fees and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the year ended March 31, 2011 amounted to the following: AMT-Free National Limited Fund Limited Fund Class B Service Fees $ 1,289 $ 8,765 Class C Service Fees $22,814 $219,779 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within four years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within eighteen months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 3% in the case of redemptions in the first year after purchase, declining half a percentage point in the second and third year and one percentage point in the fourth year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. No CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under each 38 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued Funds Class B and Class C Plans. CDSCs received on Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to each Fund. For the year ended March 31, 2011, the Funds were informed that EVD received approximately the following amounts of CDSCs paid by Class A, Class B and Class C shareholders: AMT-Free National Limited Fund Limited Fund Class A $  $20,000 Class B $4,000 $12,000 Class C $4,000 $31,000 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, for the year ended March 31, 2011 were as follows: AMT-Free National Limited Fund Limited Fund Purchases $ 7,611,452 $140,416,833 Sales $11,271,974 $158,148,458 7 Shares of Beneficial Interest Each Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Funds) and classes. Transactions in Fund shares were as follows: AMT-Free Limited Fund Year Ended March 31, Class A Sales 1,876,137 2,832,449 Issued to shareholders electing to receive payments of distributions in Fund shares 114,980 108,254 Redemptions (2,478,705) (2,511,246) Exchange from Class B shares 25,232 50,396 Net increase (decrease) Year Ended March 31, Class B Sales 37,806 57,555 Issued to shareholders electing to receive payments of distributions in Fund shares 1,088 1,198 Redemptions (25,089) (19,599) Exchange to Class A shares (25,215) (50,381) Net decrease 39 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued Year Ended March 31, Class C Sales 582,128 509,430 Issued to shareholders electing to receive payments of distributions in Fund shares 24,805 22,072 Redemptions (694,464) (177,839) Net increase (decrease) Period Ended Class I March 31, 2011 Sales 72,415 Issued to shareholders electing to receive payments of distributions in Fund shares 556 Redemptions (64,995) Net increase National Limited Fund Year Ended March 31, Class A Sales 11,328,749 16,870,444 Issued to shareholders electing to receive payments of distributions in Fund shares 1,062,336 1,429,534 Redemptions (20,866,049) (33,829,037) Issued in connection with tax-free reorganization (see Note 12) 2,132,312 1,811,451 Exchange from Class B shares 179,864 206,925 Net decrease Year Ended March 31, Class B Sales 220,271 264,011 Issued to shareholders electing to receive payments of distributions in Fund shares 10,154 11,629 Redemptions (180,447) (141,964) Issued in connection with tax-free reorganization (see Note 12) 22,804 21,518 Exchange to Class A shares (179,787) (206,739) Net decrease 40 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued Year Ended March 31, Class C Sales 3,801,779 5,683,415 Issued to shareholders electing to receive payments of distributions in Fund shares 255,911 223,354 Redemptions (5,078,472) (2,836,475) Issued in connection with tax-free reorganization (see Note 12) 242,332 91,100 Net increase (decrease) Year Ended Period Ended Class I March 31, 2011 March 31, 2010 Sales 13,860,458 10,662,477 Issued to shareholders electing to receive payments of distributions in Fund shares 53,133 5,468 Redemptions (5,786,628) (854,846) Net increase Class I of AMT-Free Limited Fund commenced operations on August 3, 2010. Class I of National Limited Fund commenced operations on October 1, 2009. 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of each Fund at March 31, 2011, as determined on a federal income tax basis, were as follows: AMT-Free National Limited Fund Limited Fund Aggregate cost $61,678,528 $634,160,846 Gross unrealized appreciation $ 3,682,911 $ 23,195,987 Gross unrealized depreciation (1,228,436) (13,316,108) Net unrealized appreciation $ 2,454,475 $ 9,879,879 9 Line of Credit The Funds participate with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Funds solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to each Fund based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. Because the line of credit is not available exclusively to the Funds, a Fund may be unable to borrow some or all of its requested amounts at any particular time. At March 31, 2011, AMT-Free Limited Fund had a balance outstanding pursuant to this line of credit of $900,000 at an interest rate of 1.38%. Based on the short-term nature of the borrowings under the line of credit and variable interest rate, the carrying value of the borrowings approximated its fair value at March 31, 2011. The Funds average borrowings or allocated fees during the year ended March 31, 2011 were not significant. 10 Financial Instruments The Funds may trade in financial instruments with off-balance sheet risk in the normal course of their investing activities. These financial instruments may include financial futures contracts and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement 41 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued purposes. The notional or contractual amounts of these instruments represent the investment a Fund has in particular classes of financial instruments and do not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. A summary of obligations under these financial instruments at March 31, 2011 is as follows: Futures Contracts Net Unrealized Expiration Aggregate Appreciation Fund Date Contracts Position Cost Value (Depreciation) AMT-Free Limited 6/11 75 U.S. 10-Year Treasury Note Short $ (8,912,433) $ (8,927,344) $(14,911) National Limited 6/11 237 U.S. 10-Year Treasury Note Short $(28,308,178) $(28,210,406) $ 97,772 6/11 406 U.S. 30-Year Treasury Bond Short (48,763,142) (48,796,125) (32,983) At March 31, 2011, the Funds had sufficient cash and/or securities to cover commitments under these contracts. Each Fund is subject to interest rate risk in the normal course of pursuing its investment objectives. Because the Funds hold fixed-rate bonds, the value of these bonds may decrease if interest rates rise. The Funds purchase and sell U.S. Treasury futures contracts to hedge against changes in interest rates. The fair values of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) and whose primary underlying risk exposure is interest rate risk at March 31, 2011 were as follows: AMT-Free National Limited Fund Limited Fund Asset Derivative: Futures Contracts $  $ 97,772 Total $  $ 97,772 Liability Derivative: Futures Contracts $(14,911) $(32,983) Total $(14,911) $(32,983) Amount represents cumulative unrealized appreciation (depreciation) on futures contracts in the Futures Contracts table above. Only the current days variation margin on open futures contracts is reported within the Statement of Assets and Liabilities as Receivable or Payable for variation margin, as applicable. The effect of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) on the Statement of Operations and whose primary underlying risk exposure is interest rate risk for the year ended March 31, 2011 was as follows: AMT-Free National Limited Fund Limited Fund Realized Gain (Loss) on Derivatives Recognized in Income $(937,542) $(6,139,682) Change in Unrealized Appreciation (Depreciation) on Derivatives Recognized in Income $ 18,147 $ 201,554 Statement of Operations location: Net realized gain (loss)  Financial futures contracts. Statement of Operations location: Change in unrealized appreciation (depreciation)  Financial futures contracts. 42 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued The average notional amounts of futures contracts outstanding during the year ended March 31, 2011, which are indicative of the volume of this derivative type, were approximately as follows: AMT-Free National Limited Fund Limited Fund Average Notional Amount: Futures Contracts $5,500,000 $53,562,000 11 Fair Value Measurements Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) In cases where the inputs used to measure fair value fall in different levels of the fair value hierarchy, the level disclosed is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At March 31, 2011, the hierarchy of inputs used in valuing the Funds investments, which are carried at value, were as follows: AMT-Free Limited Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $ 64,133,003 $  $ 64,133,003 Total Investments $  $ 64,133,003 $  $ 64,133,003 Liability Description Futures Contracts $(14,911) $  $  $ (14,911) Total $  $  $ (14,911) National Limited Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $649,020,725 $  $649,020,725 Total Investments $  $  Futures Contracts $ 97,772 $  $  $ 97,772 Total $ 97,772 $  Liability Description Futures Contracts $(32,983) $  $  $ (32,983) Total $  $  $ (32,983) The Funds held no investments or other financial instruments as of March 31, 2010 whose fair value was determined using Level 3 inputs. At March 31, 2011, the value of investments transferred between Level 1 and Level 2, if any, during the year then ended was not significant. 43 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued 12 Reorganizations As of the close of business on September 25, 2009, the National Limited Fund acquired the net assets of Eaton Vance Ohio Limited Maturity Municipals Fund (Ohio Limited Fund) pursuant to a plan of reorganization approved by the shareholders of Ohio Limited Fund. The acquisition was accomplished by a tax-free exchange of 1,811,451 shares of Class A of the National Limited Fund (valued at $18,406,510) for the 2,701,684 shares of Class A of Ohio Limited Fund, 21,518 shares of Class B of the National Limited Fund (valued at $218,753) for the 38,026 shares of Class B of Ohio Limited Fund, and 91,100 shares of Class C of the National Limited Fund (valued at $868,318) for the 101,823 shares of Class C of Ohio Limited Fund, each outstanding on September 25, 2009. The investment portfolio of Ohio Limited Fund, with a fair value of $19,968,464 and identified cost of $18,777,122 was the principal asset acquired by the National Limited Fund. For financial reporting purposes, assets received and shares issued by the National Limited Fund were recorded at fair value; however, the identified cost of the investments received from the Ohio Limited Fund was carried forward to align ongoing reporting of the National Limited Funds realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. The aggregate net assets of the National Limited Fund immediately before the acquisition were $700,453,624. The net assets of Ohio Limited Fund at that date of $19,493,581, including $1,263,216 of accumulated net realized losses and $1,191,342 of unrealized appreciation, were combined with those of the National Limited Fund, resulting in combined net assets of $719,947,205. Assuming the acquisition had been completed on April 1, 2009, the beginning of the National Limited Funds annual reporting period, the National Limited Funds pro forma results of operations for the year ended March 31, 2010 were as follows: Net investment income $26,985,587 Net realized gains $ 2,536,752 Net increase in net assets from operations $83,359,359 Because the combined investment portfolios have been managed as a single integrated portfolio since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of Ohio Limited Fund since September 25, 2009. As of the close of business on November 5, 2010, the National Limited Fund acquired the net assets of Eaton Vance California Limited Maturity Municipal Income Fund (California Limited Fund) pursuant to a plan of reorganization approved by the shareholders of California Limited Fund. The purpose of the transaction was to combine two funds managed by BMR with substantially similar investment objectives and policies. The acquisition was accomplished by a tax-free exchange of 2,132,312 shares of Class A of the National Limited Fund (valued at $21,691,369) for the 2,131,927 shares of Class A of California Limited Fund, 22,804 shares of Class B of the National Limited Fund (valued at $232,109) for the 22,881 shares of Class B of California Limited Fund, and 242,332 shares of Class C of the National Limited Fund (valued at $2,312,480) for the 235,057 shares of Class C of California Limited Fund, each outstanding on November 5, 2010. The investment portfolio of California Limited Fund, with a fair value of $22,772,001 and identified cost of $21,460,937 was the principal asset acquired by the National Limited Fund. For financial reporting purposes, assets received and shares issued by the National Limited Fund were recorded at fair value; however, the identified cost of the investments received from the California Limited Fund was carried forward to align ongoing reporting of the National Limited Funds realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. The aggregate net assets of the National Limited Fund immediately before the acquisition were $720,762,615. The net assets of California Limited Fund at that date of $24,235,958, including $2,315,192 of accumulated net realized losses and $1,311,064 of unrealized appreciation, were combined with those of the National Limited Fund, resulting in combined net assets of $744,998,573. Assuming the acquisition had been completed on April 1, 2010, the beginning of the National Limited Funds annual reporting period, the National Limited Funds pro forma results of operations for the year ended March 31, 2011 are as follows: Net investment income $26,042,552 Net realized loss $ (9,919,309) Net increase in net assets from operations $ 9,003,912 Because the combined investment portfolios have been managed as a single integrated portfolio since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of California Limited Fund that have been included in the National Limited Funds Statement of Operations since November 5, 2010. In March 2011, the Trustees of National Limited Fund approved an Agreement and Plan of Reorganization whereby National Limited Fund would acquire substantially all the assets and assume substantially all the liabilities of Eaton Vance New Jersey Limited Maturity Municipal Income Fund (New Jersey Limited Fund) in exchange for shares of the National Limited Fund. The proposed reorganization is subject to approval by the shareholders of New Jersey Limited Fund. 44 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Report of Independent Registered Public Accounting Firm To the Trustees of Eaton Vance Investment Trust and Shareholders of Eaton Vance AMT-Free Limited Maturity Municipal Income Fund and Eaton Vance National Limited Maturity Municipal Income Fund: We have audited the accompanying statements of assets and liabilities of Eaton Vance AMT-Free Limited Maturity Municipal Income Fund and Eaton Vance National Limited Maturity Municipal Income Fund (collectively, the Funds) (certain of the funds constituting Eaton Vance Investment Trust), including the portfolios of investments, as of March 31, 2011, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2011, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Eaton Vance AMT-Free Limited Maturity Municipal Income Fund and Eaton Vance National Limited Maturity Municipal Income Fund as of March 31, 2011, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. DELOITTE & TOUCHE LLP Boston, Massachusetts May 16, 2011 45 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Federal Tax Information (Unaudited ) The Form 1099-DIV you receive in January 2012 will show the tax status of all distributions paid to your account in calendar year 2011. Shareholders are advised to consult their own tax adviser with respect to the tax consequences of their investment in a Fund. As required by the Internal Revenue Code and/or regulations, shareholders must be notified within 60 days of a Funds fiscal year end regarding exempt-interest dividends. Exempt-Interest Dividends. The Funds designate the following percentages of dividends from net investment income as exempt-interest dividends. AMT-Free Limited Maturity Municipal Income Fund 99.99% National Limited Maturity Municipal Income Fund 99.69% 46 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Management and Organization Fund Management. The Trustees of Eaton Vance Investment Trust (the Trust) are responsible for the overall management and supervision of the Trusts affairs. The Trustees and officers of the Trust are listed below. Except as indicated, each individual has held the office shown or other offices in the same company for the last five years. Trustees and officers of the Trust hold indefinite terms of office. The Noninterested Trustees consist of those Trustees who are not interested persons of the Trust, as that term is defined under the 1940 Act. The business address of each Trustee and officer is Two International Place, Boston, Massachusetts 02110. As used below, EVC refers to Eaton Vance Corp., EV refers to Eaton Vance, Inc., EVM refers to Eaton Vance Management, BMR refers to Boston Management and Research and EVD refers to Eaton Vance Distributors, Inc. EVC and EV are the corporate parent and trustee, respectively, of EVM and BMR. EVD is the Funds principal underwriter and a wholly-owned subsidiary of EVC. Each officer affiliated with Eaton Vance may hold a position with other Eaton Vance affiliates that is comparable to his or her position with EVM listed below. Each Trustee oversees 177 portfolios in the Eaton Vance Complex (including all master and feeder funds in a master feeder structure). Each officer serves as an officer of certain other Eaton Vance funds. Each Trustee and officer serves until his or her successor is elected. Position(s) with the Length of Principal Occupation(s) and Directorships Name and Year of Birth Trust Service During Past Five Years and Other Relevant Experience Interested Trustee Thomas E. Faust Jr. Trustee Since 2007 Chairman, Chief Executive Officer and President of EVC, Director and President of 1958 EV, Chief Executive Officer and President of EVM and BMR, and Director of EVD. Trustee and/or officer of 177 registered investment companies and 1 private investment company managed by EVM or BMR. Mr. Faust is an interested person because of his positions with EVM, BMR, EVD, EVC and EV, which are affiliates of the Trust. Directorships in the Last Five Years. (1) Director of EVC. Noninterested Trustees Benjamin C. Esty Trustee Since 2005 Roy and Elizabeth Simmons Professor of Business Administration and Finance Unit 1963 Head, Harvard University Graduate School of Business Administration. Directorships in the Last Five Years. (1) None. Allen R. Freedman Trustee Since 2007 Private Investor and Consultant. Former Chairman (2002-2004) and a Director 1940 (1983-2004) of Systems & Computer Technology Corp. (provider of software to higher education). Formerly, a Director of Loring Ward International (fund distributor) (2005-2007). Formerly, Chairman and a Director of Indus International, Inc. (provider of enterprise management software to the power generating industry) (2005-2007). Directorships in the Last Five Years. (1) Director of Assurant, Inc. (insurance provider) and Stonemor Partners, L.P. (owner and operator of cemeteries). William H. Park Trustee Since 2003 Chief Financial Officer, Aveon Group L.P. (an investment management firm) 1947 (since 2010). Formerly, Vice Chairman, Commercial Industrial Finance Corp. (specialty finance company) (2006-2010). Formerly, President and Chief Executive Officer, Prizm Capital Management, LLC (investment management firm) (2002-2005). Formerly, Executive Vice President and Chief Financial Officer, United Asset Management Corporation (an institutional investment management firm) (1982-2001). Formerly, Senior Manager, Price Waterhouse (now PricewaterhouseCoopers) (an independent registered public accounting firm) (1972-1981). Directorships in the Last Five Years. (1) None. Ronald A. Pearlman Trustee Since 2003 Professor of Law, Georgetown University Law Center. Formerly, Deputy Assistant 1940 Secretary (Tax Policy) and Assistant Secretary (Tax Policy), U.S. Department of the Treasury (1983-1985). Formerly, Chief of Staff, Joint Committee on Taxation, U.S. Congress (1988-1990). Directorships in the Last Five Years. (1) None. 47 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Management and Organization  continued Position(s) with the Length of Principal Occupation(s) and Directorships Name and Year of Birth Trust Service During Past Five Years and Other Relevant Experience Noninterested Trustees (continued) Helen Frame Peters Trustee Since 2008 Professor of Finance, Carroll School of Management, Boston College. Formerly, Dean, 1948 Carroll School of Management, Boston College (2000-2002). Formerly, Chief Investment Officer, Fixed Income, Scudder Kemper Investments (investment management firm) (1998-1999). Formerly, Chief Investment Officer, Equity and Fixed Income, Colonial Management Associates (investment management firm) (1991-1998). Directorships in the Last Five Years. (1) Director of BJs Wholesale Club, Inc. (wholesale club retailer). Formerly, Trustee of SPDR Index Shares Funds and SPDR Series Trust (exchange traded funds) (2000-2009). Formerly, Director of Federal Home Loan Bank of Boston (a bank for banks) (2007-2009). Lynn A. Stout Trustee Since 1998 Paul Hastings Professor of Corporate and Securities Law (since 2006) and Professor 1957 of Law (2001-2006), University of California at Los Angeles School of Law. Professor Stout teaches classes in corporate law and securities regulation and is the author of numerous academic and professional papers on these areas. Directorships in the Last Five Years. (1) None. Ralph F. Verni Chairman of Chairman of the Consultant and private investor. Formerly, Chief Investment Officer (1982-1992), 1943 the Board Board since Chief Financial Officer (1988-1990) and Director (1982-1992), New England Life. and Trustee 2007 and Formerly, Chairperson, New England Mutual Funds (1982-1992). Formerly, Trustee since President and Chief Executive Officer, State Street Management & Research 2005 (1992-2000). Formerly, Chairperson, State Street Research Mutual Funds (1992-2000). Formerly, Director, W.P. Carey, LLC (1998-2004) and First Pioneer Farm Credit Corp. (2002-2006). Directorships in the Last Five Years. (1 ) None. Principal Officers who are not Trustees Position(s) with the Length of Principal Occupation(s) Name and Year of Birth Trust Service During Past Five Years Cynthia J. Clemson President Since 2005 Vice President of EVM and BMR. 1963 Payson F. Swaffield Vice President Since 2011 Chief Income Investment Officer of EVC. Vice President of EVM and BMR. 1956 Barbara E. Campbell Treasurer Since 2005 Vice President of EVM and BMR. 1957 Maureen A. Gemma Vice President, Vice President Vice President of EVM and BMR. 1960 Secretary and since 2011, Chief Legal Officer Secretary since 2007 and Chief Legal Officer since 2008 Paul M. ONeil Chief Compliance Since 2004 Vice President of EVM and BMR. 1953 Officer During their respective tenures, the Trustees also served as trustees of one or more of the following Eaton Vance funds (which operated in the years noted): Eaton Vance Credit Opportunities Fund (launched in 2005 and terminated in 2010); Eaton Vance Insured Florida Plus Municipal Bond Fund (launched in 2002 and terminated in 2009); and Eaton Vance National Municipal Income Trust (launched in 1998 and terminated in 2009). The SAI for the Funds includes additional information about the Trustees and officers of the Funds and can be obtained without charge on Eaton Vances website at www.eatonvance.com or by calling 1-800-262-1122. 48 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 IMPORTANT NOTICES Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Privacy Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. Our Privacy Policy applies only to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio(s) (if applicable) will file a schedule of portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, without charge, upon request, by calling 1-800-262-1122 and by accessing the SECs website at www.sec.gov. 49 This Page Intentionally Left Blank This Page Intentionally Left Blank This Page Intentionally Left Blank Investment Adviser Transfer Agent Boston Management and Research BNY Mellon Investment Servicing (US) Inc. Two International Place Attn: Eaton Vance Funds Boston, MA 02110 P.O. Box 9653 Providence, RI 02940-9653 (800) 262-1122 Administrator Eaton Vance Management Two International Place Independent Registered Public Accounting Firm Boston, MA 02110 Deloitte & Touche LLP 200 Berkeley Street Boston, MA, 02116-5022 Principal Underwriter* Eaton Vance Distributors, Inc. Two International Place Fund Offices Boston, MA 02110 Two International Place (617) 482-8260 Boston, MA 02110 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 * FINRA BrokerCheck. Investors may check the background of their Investment Professional by contacting the Financial Industry Regulatory Authority (FINRA). FINRA BrokerCheck is a free tool to help investors check the professional background of current and former FINRA-registered securities firms and brokers. FINRA BrokerCheck is available by calling 1-800-289-9999 and at www.FINRA.org. The FINRA BrokerCheck brochure describing this program is available to investors at www.FINRA.org. 439-5/11 LNAMTSRC
